

 
EXHIBIT 10(a)




--------------------------------------------------------------------------------

 
 
 




364-DAY CREDIT AGREEMENT


Dated as of November 4, 2008


Among


HARSCO CORPORATION,


THE LENDERS NAMED HEREIN


and


CITIBANK, N.A.,
as Administrative Agent


____________________________


CITIGROUP GLOBAL MARKETS INC. and
RBS SECURITIES CORPORATION D/B/A RBS GREENWICH CAPITAL,
as Joint Lead Arrangers and Joint Bookrunners















--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
 
 
Page 
ARTICLE I
   
Definitions
SECTION 1.01.  Defined Terms
1
SECTION 1.02.  Terms Generally
21
SECTION 1.03.  Redenomination of Certain Alternative Currencies
22
 
ARTICLE II
   
The Credits
SECTION 2.01.  Commitments
22
SECTION 2.02.  Loans
23
SECTION 2.03.  Competitive Bid Procedure
25
SECTION 2.04.  Standby Borrowing Procedure
28
SECTION 2.05.  Interest Elections
28
SECTION 2.06.  Fees
30
SECTION 2.07.  Repayment of Loans; Extension of Maturity Date
31
SECTION 2.08.  Interest on Loans
32
SECTION 2.09.  Default Interest
33
SECTION 2.10.  Alternate Rate of Interest
33
SECTION 2.11.  Termination and Reduction of Commitments
34
SECTION 2.12.  Prepayment
35
SECTION 2.13.  Reserve Requirements: Change in Circumstances
36
SECTION 2.14.  Change in Legality
38
SECTION 2.15.  Indemnity
39
SECTION 2.16.  Pro Rata Treatment
40
SECTION 2.17.  Sharing of Setoffs
41
SECTION 2.18.  Payments
41
SECTION 2.19.  Taxes
42
SECTION 2.20.  Assignment of Commitments Under Certain Circumstances
46
SECTION 2.21.  Borrowings by Approved Borrowers
46
SECTION 2.22.  Additional Costs
47
SECTION 2.23.  Increase in the Aggregate Commitments
48
 

 
- i -

--------------------------------------------------------------------------------


ARTICLE III
   
Representations and Warranties
SECTION 3.01.  Corporate Existence
50
SECTION 3.02.  Financial Condition
50
SECTION 3.03.  Litigation
51
SECTION 3.04.  No Breach
51
SECTION 3.05.  Action
51
SECTION 3.06.  Approvals
51
SECTION 3.07.  Use of Credit
52
SECTION 3.08.  ERISA
52
SECTION 3.09.  Taxes
52
SECTION 3.10.  Investment Company Act
52
SECTION 3.11.  Material Agreements and Liens
52
SECTION 3.12.  Environmental Matters
53
SECTION 3.13.  Subsidiaries, etc
53
SECTION 3.14.  True and Complete Disclosure
54
SECTION 3.15.  Corporate Existence of Approved Borrower
54
SECTION 3.16.  No Breach
54
SECTION 3.17.  Action
55
SECTION 3.18.  Approvals
55
SECTION 3.19.  Taxes on Payments of Approved Borrowers
55
 
ARTICLE IV
   
Conditions of Effectiveness and Lending
SECTION 4.01.  Effective Date
55
SECTION 4.02.  First Borrowing by Each Approved Borrower
57
SECTION 4.03.  All Borrowings
58
 
ARTICLE V
   
Affirmative Covenants
SECTION 5.01.  Existence; Businesses and Properties
59
SECTION 5.02.  Insurance
60
SECTION 5.03.  Obligations and Taxes
60
SECTION 5.04.  Financial Statements, Reports, etc
60
SECTION 5.05.  Litigation and Other Notices
62
SECTION 5.06.  ERISA
62
SECTION 5.07.  Maintaining Records
62
SECTION 5.08.  Use of Proceeds
63
 

 
- ii -

--------------------------------------------------------------------------------


ARTICLE VI
   
Negative Covenants
SECTION 6.01.  Liens
63
SECTION 6.02.  Sale and Lease-Back Transactions
64
SECTION 6.03.  Mergers, Sales of Assets, etc
65
SECTION 6.04.  Lines of Business; Fiscal Year
66
SECTION 6.05.  Transactions with Affiliates
66
SECTION 6.06.  Total Debt to Total Capital Ratio
66
 
ARTICLE VII
   
Events of Default
 
ARTICLE VIII
   
The Administrative Agent
SECTION 8.01.  Appointment and Authority
69
SECTION 8.02.  Administrative Agent Individually
69
SECTION 8.03.  Duties of Administrative Agent; Exculpatory Provisions
71
SECTION 8.04.  Reliance by Administrative Agent
72
SECTION 8.05.  Delegation of Duties
73
SECTION 8.06.  Resignation of Administrative Agent
73
SECTION 8.07.  Non-Reliance on Administrative Agent and Other Lenders
74
SECTION 8.08.  No Other Duties, etc
75
 
ARTICLE IX
   
Guarantee
SECTION 9.01.  Guarantee
75
SECTION 9.02.  Obligations Unconditional
76
SECTION 9.03.  Reinstatement
77
SECTION 9.04.  Subrogation
77
SECTION 9.05.  Remedies
77
SECTION 9.06.  Continuing Guarantee
77
 
ARTICLE X
   
Miscellaneous
SECTION 10.01.  Notices
77
SECTION 10.02.  Survival of Agreement
80
SECTION 10.03.  Binding Effect
80
SECTION 10.04.  Successors and Assigns
81
SECTION 10.05.  Expenses; Indemnity
84

 
- iii -

--------------------------------------------------------------------------------


SECTION 10.06.  Right of Setoff
85
SECTION 10.07.  Applicable Law
86
SECTION 10.08.  Waivers: Amendment
86
SECTION 10.09.  Interest Rate Limitation
87
SECTION 10.10.  Entire Agreement
87
SECTION 10.11.  Waiver of Jury Trial
87
SECTION 10.12.  Severability
87
SECTION 10.13.  Judgment Currency
88
SECTION 10.14.  Counterparts
88
SECTION 10.15.  Headings
89
SECTION 10.16.  Jurisdiction: Consent to Service of Process
89
SECTION 10.17.  USA Patriot Act
89
SECTION 10.18.  No Fiduciary Relationship
89
SECTION 10.19.  Confidentiality
90



Schedules and Exhibits
   
Schedule 1.01
Administrative Agent’s Office
Schedule 2.01
Lenders; Commitments
Schedule 2.21
Approved Borrowers
Schedule 3.11(a)
Material Agreements
Schedule 3.11(b)
Liens
Schedule 3.13
Subsidiaries

 
Exhibit A-1
Form of Competitive Bid Request
 
Exhibit A-2
Form of Notice of Competitive Bid Request
 
Exhibit A-3
Form of Competitive Bid
 
Exhibit A-4
Form of Competitive Bid/Accept Reject Letter
 
Exhibit A-5
Form of Standby Borrowing Request
 
Exhibit A-6
Form of Interest Election Request
 
Exhibit B
Form of Administrative Questionnaire
 
Exhibit C
Form of Assignment and Acceptance
 
Exhibit D
Mandatory Costs Rate
 
Exhibit E-1
Form of Opinion of General Counsel
 
Exhibit E-2
Form of Opinion of Jones, Day, Reavis & Pogue, counsel for the Company
 
Exhibit F-1
Form of Designation Letter
 
Exhibit F-2
Form of Termination Letter
 
Exhibit G
Form of Lender Joinder Agreement
 



 
- iv -

--------------------------------------------------------------------------------


364-DAY CREDIT AGREEMENT dated as of November 4, 2008 (as amended, restated,
supplemented, extended, replaced or otherwise modified from time to time, this
“Agreement”) among HARSCO CORPORATION, a Delaware corporation (the “Company”),
the lenders listed in Schedule 2.01 (the “Lenders”), and CITIBANK, N.A., as
administrative agent for the Lenders (in such capacity, together with any
successor Administrative Agent appointed pursuant to Section 8.06, the
“Administrative Agent”).
 
The Company has requested that the Lenders extend credit to the Company in order
to enable it to borrow Standby Loans (such term and all other capitalized terms
not otherwise defined have the meanings assigned to them in Article I hereof) on
a standby revolving credit basis from time to time during the Availability
Period in an aggregate principal amount at any time outstanding of up to
$220,000,000, which amount may be increased up to $300,000,000 pursuant to
Section 2.23 (less the aggregate principal amount of all outstanding Competitive
Loans at such time).  The Company has also requested the Lenders to provide a
procedure pursuant to which the Company may invite the Lenders to bid on an
uncommitted basis on short-term borrowings by the Company.  The proceeds of all
such borrowings are to he used for general corporate purposes, including
commercial paper backup.  The Lenders are willing to extend such credit to the
Company on the terms and subject to the conditions herein set forth.
 
Accordingly, the Company, the Lenders and the Administrative Agent agree as
follows:
 
ARTICLE I

 
Definitions
 
SECTION 1.01. Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:
 
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
 
“ABR Loan” shall mean any Standby Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.
 
“Activities” shall have the meaning assigned to such term in Section 8.02(b).
 
“Adjusted EURIBO Rate” shall mean, with respect to any Eurocurrency Borrowing in
Euros, for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the
 

--------------------------------------------------------------------------------


EURIBO Rate for such Interest Period multiplied by (b) the Statutory Reserve
Rate.
 
“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing in
Dollars or any Alternative Currency (other than Euros), for any Interest Period,
an interest rate per annum (rounded upwards, if necessary, to the next 1/16
of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate; provided that, with respect to any Eurocurrency
Borrowing denominated in an Alternative Currency (other than Euros) for any
Interest Period, Adjusted LIBO Rate shall mean an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to the LIBO Rate
for such Interest Period.
 
“Administrative Agent” shall have the meaning assigned to such term in the
preamble to this Agreement.
 
“Administrative Agent’s Office” shall mean the office address, facsimile number,
electronic mail address, telephone number and account information set forth on
Schedule 1.01 with respect to the Administrative Agent or such other address,
facsimile number, electronic mail address, telephone number or account
information as shall be designated by the Administrative Agent in a notice to
the Company and the Lenders.
 
“Administrative Fees” shall have the meaning assigned to such term in
Section 2.06(b).
 
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B hereto.
 
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.
 
“Agent’s Group” shall have the meaning assigned to such term in Section 8.02(b).
 
“Agreement” shall have the meaning assigned to such term in the preamble to this
Agreement.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the greater of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided
 
- 2 -

--------------------------------------------------------------------------------


that, for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be
based on the rate appearing on Reuters Screen LIBOR01 Page (or any successor
page) at approximately 11:00 a.m. London time on such day.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.  For purposes hereof,  “Prime
Rate” shall mean the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective on the
date such change is publicly announced as effective.  “Federal Funds Effective
Rate” shall mean, for any day, the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day which is a Business Day, the average of the quotations for the day of
such transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.  If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms thereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition until the circumstances
giving rise to such inability no longer exist.
 
“Alternative Currency” shall mean Euros and Sterling.
 
“Alternative Currency Borrowing” shall mean a Borrowing comprised of Alternative
Currency Loans.  All Alternative Currency Borrowings shall be Eurocurrency
Borrowings.
 
“Alternative Currency Equivalent” shall mean, with respect to any amount of
Dollars on any date in relation to any specified Alternative Currency, the
amount of such specified Alternative Currency that may be purchased with such
amount of Dollars at the Spot Exchange Rate with respect to Dollars on such
date.  The term “Alternative Currency Equivalent” may be preceded by a reference
to an Alternative Currency (e.g., “EUR Alternative Currency Equivalent”), in
which case the Alternative Currency so referenced shall be the “specified”
Alternative Currency.
 
“Alternative Currency Loan” shall mean any Loan denominated in an Alternative
Currency.
 
“Applicable Margin” shall mean on any date, (A) with respect to ABR Loans, the
greater of (i) zero and (ii) the difference between (x) the amount
 
- 3 -

--------------------------------------------------------------------------------


of basis points per annum as set forth in the table below under the heading
“Applicable Margin”, based upon the ratings applicable on such date to the
Company’s Index Debt, and (y) 100 basis points per annum and (B) with respect to
Eurocurrency Loans the greater of (i) the amount of basis points per annum as
set forth in the table below under the heading “Applicable Margin Floor”, and
(ii) the amount of basis points per annum as set forth in the table below under
the heading “Applicable Margin”, in each case, based upon the ratings applicable
on such date to the Company’s Index Debt:
 

 
Applicable Margin
(basis points
per annum)
Applicable Margin
Floor
(basis points
per annum)
Category 1
A+ or higher by S&P;
Al or higher by Moody’s
50% of Markit Index
75.0
Category 2
A by S&P;
A2 by Moody’s
55% of Markit Index
75.0
Category 3
A- by S&P;
A3 by Moody’s
75% of Markit Index
75.0
Category 4
BBB+ by S&P;
Baal by Moody’s
100% of Markit Index
125.0
Category 5
BBB or lower by S&P;
Baa2 or lower by Moody’s
125% of Markit Index
150.0

 
For purposes of determining the Applicable Margin, (a) if either Moody’s or S&P
shall not have in effect a rating for Index Debt (other than because such rating
agency shall no longer be in the business of rating corporate debt obligations),
then such rating agency will be deemed to have established a rating for Index
Debt in Category 5; (b) if the ratings established or deemed to
 
- 4 -

--------------------------------------------------------------------------------


have been established by Moody’s and S&P shall fall within different Categories,
the Applicable Margin shall be determined by reference to the higher (or
numerically lower) Category unless one of the ratings is two or more Categories
lower (or numerically higher) than the other, in which case the Applicable
Margin shall be determined by reference to the Category next below that of the
higher of the two ratings; and (c) if any rating established or deemed to have
been established by Moody’s or S&P shall be changed (other than as a result of a
change in the rating system of either Moody’s or S&P), such change shall be
effective as of the date on which such change is first announced by the rating
agency making such change.  Each change in the Applicable Margin shall apply to
all Eurocurrency Loans and ABR Loans that are outstanding at any time during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change.  If the rating
system of either Moody’s or S&P shall change, or if either such rating agency
shall cease to be in the business of rating corporate debt obligations, the
Company and the Lenders shall negotiate in good faith to amend the references to
specific ratings in this definition to reflect such changed rating system or the
nonavailability of ratings from such rating agency.
 
“Applicable Percentage” shall mean, with respect to any Lender at any time, the
percentage of the Total Commitment represented by such Lender’s Commitment at
such time.
 
“Approved Borrower” shall mean any wholly owned Subsidiary of the Company as to
which a Designation Letter shall have been delivered to the Administrative Agent
in accordance with Section 2.21 hereof and as to which a Termination Letter
shall not have been delivered to the Administrative Agent.
 
“Assigned Dollar Value” shall mean, in respect of any Borrowing denominated in
an Alternative Currency, the Dollar Equivalent thereof determined based upon the
applicable Spot Exchange Rate as of the Denomination Date for such
Borrowing.  In the event that any Borrowing denominated in an Alternative
Currency shall be prepaid in part, the Assigned Dollar Value of such Borrowing
shall be allocated ratably to the prepaid portion of such Borrowing and the
portion of such Borrowing remaining outstanding.
 
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit C or such other form as shall be approved by the Administrative
Agent.
 
- 5 -

--------------------------------------------------------------------------------


“Availability Period” shall mean the period from and including the Effective
Date to but excluding the earlier of the Termination Date and the date of
termination of the Commitments.
 
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
 
“Borrowers” shall mean the Company and each Approved Borrower.
 
“Borrowing” shall mean a group of Loans of a single Type made by the Lenders
(or, in the case of a Competitive Borrowing, by the Lender or Lenders whose
Competitive Bids have been accepted pursuant to Section 2.03).
 
“Borrowing Minimum” shall mean (a) in the case of a Borrowing denominated in
Dollars, $5,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, 5,000,000 units (or, in the case of Sterling, 2,500,000
units) of such currency.
 
“Borrowing Multiple” shall mean (a) in the case of a Borrowing denominated in
Dollars, $1,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, 1,000,000 units (or, in the case of Sterling, 500,000
units) of such currency.
 
“Borrowing Request” shall mean a Standby Borrowing Request or a Competitive Bid
Request.
 
“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that (a) when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in the applicable currency in the
London interbank market, (b) when used in connection with a Loan denominated in
Euro, the term “Business Day” shall also exclude any day on which the TARGET
payment system is not open for the settlement of payments in Euro.
 
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
 
- 6 -

--------------------------------------------------------------------------------


A “Change in Control” shall be deemed to have occurred if (a) any person or
group (within the meaning of Rule 13d-5 of the Securities and Exchange
Commission as in effect on the date hereof) shall own directly or indirectly,
beneficially or of record, shares representing more than 20% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Company; or (b) a majority of the seats (other than vacant seats) on the
board of directors of the Company shall at any time have been occupied by
persons who were neither (i) nominated by the board of directors of the Company,
nor (ii) appointed by directors so nominated; or (c) any person or group shall
otherwise directly or indirectly Control the Company.
 
“Citigroup Parties” shall have the meaning assigned to such term in
Section 10.01(h).
 
“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.
 
“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender hereunder as set forth in Schedule 2.01 hereto, as such Lender’s
Commitment may be permanently terminated, reduced or increased from time to time
pursuant to Section 2.11, Section 2.23 or Section 10.04.
 
“Committed Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate principal amount at such time of all outstanding
Standby Loans of such Lender denominated in Dollars, plus (b) the Assigned
Dollar Value at such time of the aggregate principal amount at such time of all
outstanding Standby Loans of such Lender that are Alternative Currency Loans.
 
“Commitment Date” shall have the meaning assigned to such term in Section
2.23(b).
 
“Commitment Fee” shall have the meaning assigned to such term in
Section 2.06(a).
 
“Commitment Fee Percentage” shall mean on any date, the applicable percentage
set forth below based upon the ratings applicable on such date to the Company’s
Index Debt:
 
- 7 -

--------------------------------------------------------------------------------



 
Commitment
Fee
Percentage
Category 1
A+ or higher by S&P;
A1 or higher by Moody’s
0.090%
Category 2
A by S&P;
A2 by Moody’s
0.100%
Category 3
A- by S&P;
A3 by Moody’s
0.125%
Category 4
BBB+ by S&P;
Baal by Moody’s
0.175%
Category 5
BBB or lower by S&P;
Baa2 or lower by Moody’s
0.200%

 
For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a rating for Index Debt (other than because such rating agency shall no
longer be in the business of rating corporate debt obligations), then such
rating agency will be deemed to have established a rating for Index Debt in
Category 5; (b) if the ratings established or deemed to have been established by
Moody’s and S&P shall fall within different Categories, the Commitment Fee
Percentage shall be determined by reference to the higher (or numerically lower)
Category unless one of the ratings is two or more categories lower (or
numerically higher) than the other, in which case the Commitment Fee Percentage
shall be determined by reference to the Category next below that of the higher
of the two ratings; and (c) if any rating established or deemed to have been
established by Moody’s or S&P shall be changed (other than as a result of a
change in the rating system of either Moody’s or S&P), such change shall be
effective as of the date on which such change is first announced by the rating
agency making such change.  Each change in the Commitment Fee Percentage shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date
 
- 8 -

--------------------------------------------------------------------------------


of the next such change.  If the rating system of either Moody’s or S&P shall
change, or if either such rating agency shall cease to be in the business of
rating corporate debt obligations, the Company and the Lenders shall negotiate
in good faith to amend the references to specific ratings in this definition to
reflect such changed rating system or the non-availability of ratings from such
rating agency.
 
“Communications” shall have the meaning assigned to such term in
Section 10.01(c).
 
“Company” shall have the meaning assigned to such term in the preamble to this
Agreement.
 
“Competitive Bid” shall mean an offer by a Lender to make a Competitive Loan
pursuant to Section 2.03.
 
“Competitive Bid Accept/Reject Letter” shall mean a notification made by a
Borrower pursuant to Section 2.03(d) in the form of Exhibit A-4.
 
“Competitive Bid Rate” shall mean, as to any Competitive Bid made by a Lender
pursuant to Section 2.03(b), (i) in the case of a Eurocurrency Loan, the
Competitive Margin, and (ii) in the case of a Fixed Rate Loan, the fixed rate of
interest offered by the Lender making such Competitive Bid.
 
“Competitive Bid Request” shall mean a request made pursuant to Section 2.03 in
the form of Exhibit A-l.
 
“Competitive Borrowing” shall mean a borrowing consisting of a Competitive Loan
or concurrent Competitive Loans from the Lender or Lenders whose Competitive
Bids for such Borrowing have been accepted by a Borrower under the bidding
procedure described in Section 2.03.
 
“Competitive Loan” shall mean a loan from a Lender to a Borrower pursuant to the
bidding procedure described in Section 2.03.  Each Competitive Loan shall be a
Eurocurrency Competitive Loan or a Fixed Rate Loan.
 
“Competitive Margin” shall mean, as to any Eurocurrency Competitive Loan, the
margin (expressed as a percentage rate per annum in the form of a decimal to no
more than four decimal places) to be added to or subtracted from, in the case
of  Eurocurrency Competitive Loan denominated in Dollars or any Alternative
Currency (other than Euros), the LIBO Rate and, in the case of Eurocurrency
Competitive Loans denominated in Euros, the
 
- 9 -

--------------------------------------------------------------------------------


EURIBO Rate in order to determine the interest rate applicable to such Loan, as
specified in the Competitive Bid relating to such Loan.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.
 
“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.
 
“Denomination Date” shall mean at anytime, in relation to any Alternative
Currency Borrowing, the date that is three Business Days before the later of
(a) the date such Borrowing is made and (b) the date of the most recent
conversion or continuation of such Borrowing pursuant to Section 2.05.
 
“Designation Letter” shall have the meaning assigned to such term in
Section 2.21.
 
“Dollar Equivalent” shall mean, with respect to an amount of any Alternative
Currency on any date, the amount of Dollars that may be purchased with such
amount of such Alternative Currency at the Spot Exchange Rate with respect to
such Alternative Currency on such date.
 
“Dollars” or “$” shall mean lawful money of the United States of America.
 
“Domestic Subsidiaries” shall mean any Subsidiary organized or incorporated
under the laws of one of the States of the United States of America, the laws of
the District of Columbia or the Federal laws of the United States of America.
 
“Effective Date” shall mean the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.08).
 
“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation
 
- 10 -

--------------------------------------------------------------------------------


of natural resources, the presence, management or release of Hazardous Materials
or to health and safety matters.
 
“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs (including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, arising out of or relating
to: (a) compliance or non-compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
 
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is a member of a group of which the Company is a member and which is
treated as a single employer under Section 414 of the Code.
 
“EURIBO Rate” shall mean, with respect to any Eurocurrency Borrowing in Euros
for any Interest Period, (i) the interest rate per annum for deposits in Euros
which appears on Reuters Screen EURIBOR01 Page (or any successor page) as of
11:00 a.m., Brussels time, on the Quotation Day for such Interest Period or, if
such a rate does not appear on such rate page, (ii) an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to the rate at
which deposits in Euros approximately equal in principal amount to the Loan of
the Administrative Agent, in its capacity as a Lender (or, if the Administrative
Agent is not a Lender in respect of such Borrowing, then the Loan of the Lender
in respect of such Borrowing with the greatest Loan amount), included in such
Eurocurrency Borrowing and for a maturity comparable to such Interest Period are
offered to the principal London office of the Administrative Agent in
immediately available funds in the European interbank market for Euros at
approximately 11:00 a.m., Brussels time, on the Quotation Day for such Interest
Period.
 
“Euro” means the single currency of the European Union as constituted by the
treaty on European Union.
 
“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.
 
“Eurocurrency Competitive Borrowing” shall mean a Competitive Borrowing
comprised of Eurocurrency Competitive Loans.
 
- 11 -

--------------------------------------------------------------------------------


“Eurocurrency Competitive Loan” shall mean any Competitive Loan bearing interest
at a rate determined by reference to, in the case of  Eurocurrency Competitive
Loan denominated in Dollars or any Alternative Currency (other than Euros), the
LIBO Rate and, in the case of Eurocurrency Competitive Loans denominated in
Euros, the EURIBO Rate in accordance with the provisions of Article II.
 
“Eurocurrency Loan” shall mean any Eurocurrency Competitive Loan or Eurocurrency
Standby Loan.
 
“Eurocurrency Standby Borrowing” shall mean a Standby Borrowing comprised of
Eurocurrency Standby Loans.
 
“Eurocurrency Standby Loan” shall mean any Standby Loan bearing interest at a
rate determined by reference to, in the case of  Eurocurrency Competitive Loans
denominated in Dollars or any Alternative Currency (other than Euros), the LIBO
Rate and, in the case of Eurocurrency Competitive Loans denominated in Euros,
the EURIBO Rate in accordance with the provisions of Article II.
 
“Event of Default” shall have the meaning assigned to such term in Article VII.
 
“Fees” shall mean the Administrative Fees and the Commitment Fee.
 
“Financial Officer” of any corporation shall mean the Chief Financial Officer,
principal accounting officer, Treasurer or Controller of such corporation.
 
“Fixed Rate” shall mean, with respect to any Competitive Loan (other than a
Eurocurrency Competitive Loan), the fixed rate of interest per annum (expressed
in the form of a decimal to no more than four decimal places) specified by the
Lender making such Loan in its Competitive Bid.
 
“Fixed Rate Borrowing” shall mean a Borrowing comprised of Fixed Rate Loans.
 
“Fixed Rate Loan” shall mean any Competitive Loan bearing interest at a Fixed
Rate.
 
“GAAP” shall mean United States generally accepted accounting principles,
applied on a basis consistent with the financial statements referred to in
Section 3.02.
 
- 12 -

--------------------------------------------------------------------------------


“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.
 
“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase property, securities or services for the purpose
of assuring the owner of such Indebtedness of the payment of such Indebtedness
or (c) to maintain working capital, equity capital or other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness; provided, however, that the term Guarantee
shall not include endorsements for collection or deposit, in either case in the
ordinary course of business.
 
“Guarantor” shall mean the Company in its capacity as the guarantor under
Section 9.01.
 
“Hazardous Materials” shall mean (A) petroleum products and byproducts,
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls, radon
gas, chlorofluorocarbons and all other ozone-depleting substances; or (B) any
chemical, material, substance, waste, pollutant or contaminant that is
prohibited, limited or regulated by or pursuant to any Environmental Law.
 
“Increase Date” shall have the meaning assigned to such term in Section 2.23(a).
 
“Increasing Lender” shall have the meaning assigned to such term in Section
2.23(b).
 
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
upon which interest charges are customarily paid, (d) all obligations of such
person under conditional sale or other title retention agreements relating to
property or assets purchased by such person, (e) all obligations of such person
issued or assumed as the deferred purchase price of property or services,
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such person, whether or not
 
- 13 -

--------------------------------------------------------------------------------


the obligations secured thereby have been assumed, (g) all Guarantees by such
person of Indebtedness of others, (h) all Capital Lease Obligations of such
person, (i) all obligations of such person in respect of interest rate
protection agreements, foreign currency exchange agreements or other interest or
exchange rate hedging arrangements and (j) all obligations of such person as an
account party in respect of letters of credit and bankers’ acceptances;
provided, however, that Indebtedness shall not include trade accounts payable in
the ordinary course of business.  The Indebtedness of any person shall include
the Indebtedness of any partnership in which such person is a general partner.
 
“Index Debt” shall mean, for any Person, senior, unsecured, long-term
indebtedness for borrowed money of such Person that is not guaranteed by any
other Person or subject to any other credit enhancement.
 
“Information” shall have the meaning assigned to such term in Section 10.19.
 
“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Standby Borrowing in accordance with Section 2.05.
 
“Interest Payment Date” shall mean, with respect to any Loan, the last day of
each Interest Period applicable thereto and, in the case of a Eurocurrency Loan
with an Interest Period of more than three months’ duration or a Fixed Rate Loan
with an Interest Period of more than 90 days’ duration, each day that would have
been an Interest Payment Date for such Loan had successive Interest Periods of
three months’ duration or 90 days duration, as the case may be, been applicable
to such Loan and, in addition, any date on which such Loan shall be prepaid.
 
“Interest Period” shall mean (a) as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as the
applicable Borrower may elect, (b) as to any ABR Borrowing, the period
commencing on the date of such Borrowing and ending on the earlier of (i) the
next succeeding day which shall be the last day of any March, June, September or
December and (ii) the Maturity Date and (c) as to any Fixed Rate Borrowing, the
period commencing on the date of such Borrowing and ending on the date specified
in the Competitive Bids in which the offer to make the Fixed Rate Loans
comprising such Borrowing were extended, which shall not be earlier than seven
days after the date of such Borrowing or later than 360 days after the date of
such Borrowing; provided, however, that if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business
 
- 14 -

--------------------------------------------------------------------------------


Day unless, in the case of Eurocurrency Loans only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day.  Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period.  For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and, in the case of a Standby
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.
 
“Lenders” shall have the meaning assigned to such term in the preamble to this
Agreement.
 
“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing in Dollars or
any Alternative Currency (other than Euros) for any Interest Period, (i) the
interest rate per annum for deposits for a maturity most nearly comparable to
such Interest Period in the currency in which such Borrowing is denominated
which appears on Reuters Screen LIBOR01 Page (or any successor page) as of 11:00
a.m., London time, on the Quotation Day for such Interest Period or, if such a
rate does not appear on the Bloomberg’s British Banker’s Association rate page,
(ii) an interest rate per annum (rounded upwards, if necessary, to the next 1/16
of 1%) equal to the rate at which deposits in the currency in which such
Borrowing is denominated approximately equal in principal amount to the Loan of
the Administrative Agent, in its capacity as a Lender (or, if the Administrative
Agent is not a Lender in respect of such Borrowing, then the Loan of the Lender
in respect of such Borrowing with the greatest Loan amount), included in such
Eurocurrency Borrowing and for a maturity comparable to such Interest Period are
offered to the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, on the Quotation Day for such Interest Period.
 
“Lien” shall mean with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.
 
“Loan” shall mean any Competitive Loan or Standby Loan.
 
“Loan Documents” shall mean (i) this Agreement, (ii) the Fee Letter dated
October 15, 2008 between Citigroup Global Markets Inc. and the Company and (iii)
the Fee Letter dated October 15, 2008 among RBS Securities Corporation d/b/a RBS
Greenwich Capital, The Royal Bank of Scotland plc and the Company.
 
- 15 -

--------------------------------------------------------------------------------


“Margin Stock” shall have the meaning given such term under Regulation U.
 
“Markit Index” shall mean, at any date of determination, the Markit CDX.NA.IG
Series 11 or any successor series (5 Year Period) as available on such date to
the applicable office of the Administrative Agent.  If the Markit Index is
unavailable as of the date any determination of the Applicable Margin is to
occur, the Company and the Lenders will negotiate in good faith to agree on an
alternative method for establishing the Applicable Margin for any affected
Borrowing.  Until the earlier of (i) the time at which such an alternative
method is agreed upon or (ii) thirty days after the date on which the Markit
Index became unavailable (such thirty-day period, the “Negotiation Period”), the
interest payable per annum with respect to Eurocurrency Standby Loans and ABR
Loans (to the extent the Applicable Margin thereon is greater than zero) in such
Borrowing will be based upon the Applicable Margin calculated using the last
available quote of the Markit Index.   If no such alternative method is agreed
upon during the Negotiation Period, Eurocurrency Standby Loans will convert to
ABR Loans on the last day of the applicable Interest Period and the interest
rate per annum will be the Alternate Base Rate plus 0.50% for all Eurocurrency
Standby Loans and ABR Loans outstanding under this Agreement.
 
“Material Adverse Change” or “Material Adverse Effect” shall mean (a) a
materially adverse change in, or a materially adverse effect on, the business,
assets, operations, performance or condition, financial or otherwise, of the
Company and its Subsidiaries taken as a whole or (b) a material impairment of
the ability of the Company or any Approved Borrower to perform any of its
respective obligations under any Loan Document to which it is or becomes a
party.
 
“Material Subsidiary” means any Subsidiary (a) the consolidated assets of which
equal 5% or more of the consolidated assets of the Borrower and the Subsidiaries
as of the last day of the most recent fiscal quarter of the Borrower or (b) the
consolidated revenues of which equal 5% or more of the consolidated revenues of
the Borrower and the Subsidiaries for the most recent period of four consecutive
fiscal quarters for which financial statements have been delivered under
Section 5.04 (or, prior to the delivery of any such financial statements, for
the period of four consecutive fiscal quarters ended June 30, 2007); provided
that if at the end of the most recent fiscal quarter or for the most recent
period of four consecutive fiscal quarters the consolidated assets or
consolidated revenues of all Subsidiaries that under clauses (a) and (b) above
would not constitute Material Subsidiaries shall have exceeded 10% of the
consolidated assets or 10% of the consolidated revenues of the Borrower and the
Subsidiaries, then one or more of such excluded Subsidiaries shall for all
purposes of this Agreement be deemed to be Material
 
- 16 -

--------------------------------------------------------------------------------


Subsidiaries in descending order based on the amounts of their consolidated
assets until such excess shall have been eliminated.
 
“Maturity Date” shall mean the Termination Date, unless extended pursuant to
Section 2.07(b), in which case “Maturity Date” shall mean the earlier of (x) the
date set forth in the Company’s notice delivered pursuant to Section 2.07(b) as
the extended Maturity Date and (y) the first anniversary of the Termination
Date.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Company or any ERISA Affiliate (other
than one considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Code Section 414) is making or accruing an obligation to make contributions, or
has within any of the preceding five plan years made or accrued an obligation to
make contributions.
 
“Net Worth” shall mean, as at any date, the sum for the Company and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP) of the following:
 
(a)  the amount of common stock; plus
 
(b)  the amount of any preferred stock that does not have any requirement for
the Company to purchase, redeem, retire or otherwise acquire the same; plus
 
(c)  the amount of additional paid-in capital and retained earnings (or, in the
case of an additional paid-in capital or retained earnings deficit, minus the
amount of such deficit); plus
 
(d)  cumulative translation adjustments (or, in the case of negative
adjustments, minus the amount of such adjustments); plus
 
(e)  cumulative pension liability adjustments (or, in the case of negative
adjustments, minus the amount of such adjustments); minus
 
(f)  the cost of treasury stock.
 
“New Lender” shall have the meaning assigned to such term in Section 2.23(d).
 
“Obligation Currency” shall have the meaning assigned to such term in
Section 10.13.
 
- 17 -

--------------------------------------------------------------------------------


“Other Taxes” shall have the meaning assigned to such term in Section 2.19(b).
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
 
“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership or
government, or any agency or political subdivision thereof.
 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
which is maintained for current or former employees, or any beneficiary thereof,
of the Company or any ERISA Affiliate.
 
“Platform” shall have the meaning assigned to such term in Section 10.01(d).
 
“Proposed Increase Amount” shall have the meaning assigned to such term in
Section 2.23(b).
 
“Public Lender” shall have the meaning assigned to such term in
Section 10.01(e).
 
“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in the currency
of such Borrowing for delivery on the first day of such Interest Period;
provided that such day shall be no later than two Business Days before the first
day of such Interest Period.  If such quotations would normally be given by
prime banks on more than one day, the Quotation Day will be the last of such
days.
 
“Register” shall have the meaning given such term in Section 10.04(d).
 
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and such Person’s and such Person’s Affiliates’ respective
 
- 18 -

--------------------------------------------------------------------------------


managers, administrators, trustees, partners, directors, officers, employees,
agents, fund managers and advisors.
 
“Reportable Event” shall mean any reportable event as defined in Section 4043(b)
of ERISA or the regulations issued thereunder with respect to a Plan (other than
a Plan maintained by an ERISA Affiliate that is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Code Section 414).
 
“Requested Commitment Increase” shall have the meaning assigned to such term in
Section 2.23(a).
 
“Required Lenders” shall mean, at any time, Lenders having Commitments
representing a majority of the Total Commitment or, for purposes of acceleration
pursuant to clause (ii) of Article VII or after the termination of the
Commitments, Lenders holding Loans representing a majority of the aggregate
principal amount of the Loans outstanding.  For purposes of determining the
Required Lenders, any Loans denominated in an Alternative Currency shall be
translated into Dollars at the Spot Exchange Rate in effect on the applicable
Denomination Date.
 
“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement.
 
“S&P” shall mean Standard & Poor’s Ratings Services, a Division of the
McGraw-Hill Companies Inc.
 
“Spot Exchange Rate” shall mean, on any day, (a) with respect to any Alternative
Currency, the spot rate at which Dollars are offered on such day by Citibank,
N.A., as Administrative Agent, for such Alternative Currency, and (b) with
respect to Dollars in relation to any specified Alternative Currency, the spot
rate at which such specified Alternative Currency is offered on such day by
Citibank, N.A., as Administrative Agent, for Dollars.  For purposes of
determining the Spot Exchange Rate in connection with an Alternative Currency
Borrowing, such Spot Exchange Rate shall be determined as of the Denomination
Date for such Borrowing with respect to transactions in the applicable
Alternative Currency that will settle on the date of such Borrowing, and, upon
the Company’s request, the Administrative Agent shall inform the Company of such
Spot Exchange Rate.
 
“Standby Borrowing” shall mean a borrowing consisting of simultaneous Standby
Loans from each of the Lenders.
 
- 19 -

--------------------------------------------------------------------------------


“Standby Borrowing Request” shall mean a request made pursuant to Section 2.04
in the form of Exhibit A-5.
 
“Standby Loan” shall mean a revolving loan made by a Lender pursuant to
Section 2.04.  Each Standby Loan shall be a Eurocurrency Standby Loan or an ABR
Loan.
 
“Statutory Reserve Rate” shall mean, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board to which the
Administrative Agent is subject for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to Regulation D.  Eurocurrency
Loans shall be deemed to be subject to such reserve requirements without benefit
of or credit for proration, exemptions or offsets that may be available from
time to time to any Lender under Regulation D or any other applicable law, rule
or regulation.  The Statutory Reserve Rate shall be adjusted automatically on
and as of the effective date of any change in any reserve percentage.
 
“Sterling” or “GBP” shall mean lawful money of the United Kingdom.
 
“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, Controlled or held, or (b) which is, at the time any determination
is made, otherwise Controlled by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.
 
“Subsidiary” shall mean any subsidiary of the Company.
 
“Taxes” shall have the meaning assigned to such term in Section 2.19(a).
 
“Termination Date” shall mean November 3, 2009.
 
“Termination Letter” shall have the meaning assigned to such term in
Section 2.21.
 
- 20 -

--------------------------------------------------------------------------------


“Total Capital” shall mean, at any time, Net Worth plus Total Debt.
 
“Total Commitment” shall mean, at any time, the aggregate amount of the
Commitments, as in effect at such time.
 
“Total Debt” shall mean, at any time, the aggregate outstanding principal amount
of all Indebtedness of the Company and its Subsidiaries at such time (other than
Indebtedness described in clause (i) or (j) of the definition of the term
“Indebtedness”) determined on a consolidated basis (without duplication) in
accordance with GAAP; provided that the term “Total Debt” shall include any
preferred stock that provides for the mandatory purchase, retirement, redemption
or other acquisition of the same by the Company or any Subsidiary (other than
preferred stock held by the Company or any Subsidiary).
 
“Transferee” shall have the meaning assigned to such term in Section 2.19(a).
 
“Transactions” shall mean the execution, delivery and performance by the Company
of this Agreement, the execution and delivery by the Company and the Approved
Borrowers of each Designation Letter, the borrowing of Loans and the use of the
proceeds thereof.
 
“Type”, when used in respect of any Loan or Borrowing, shall refer to the rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined and the currency in which such Loan or the Loans
comprising such Borrowings are denominated.  For purposes hereof, “rate” shall
include the LIBO Rate, the Alternate Base Rate and the Fixed Rate, and
“currency” shall include Dollars and any Alternative Currency permitted
hereunder.
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02. Terms Generally.  The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as
 
- 21 -

--------------------------------------------------------------------------------


in effect from time to time; provided, however, that if the Company notifies the
Administrative Agent that the Company wishes to amend any covenant in Article VI
or any related definition to eliminate the effect of any change in GAAP
occurring after the date of this Agreement on the operation of such covenant (or
if the Administrative Agent notifies the Company that the Required Lenders wish
to amend Article VI or any related definition for such purpose), then the
Company’s compliance with such covenant shall be determined on the basis of GAAP
in effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Company and the Required Lenders.
 
SECTION 1.03. Redenomination of Certain Alternative Currencies.  (a)    Each
obligation of any party to this Agreement to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation).  If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.
 
(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent in consultation with the Company may
from time to time specify to be appropriate to reflect the adoption of the Euro
by any member state of the European Union and any relevant market conventions or
practices relating to the Euro.
 
ARTICLE II

 
The Credits
 
SECTION 2.01. Commitments.  (a)  Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Standby Loans to the Borrowers from time to
time during the Availability Period, in Dollars or one or more Alternative
Currencies (as specified in the Borrowing Requests with respect thereto), in an
aggregate principal amount at any time outstanding that will not result in such
Lender’s Committed Credit Exposure exceeding such Lender’s Commitment, subject,
however, to the conditions that (i) at no
 
- 22 -

--------------------------------------------------------------------------------


time shall (A) the sum of (I) the aggregate Committed Credit Exposure of all the
Lenders, plus (II) the outstanding aggregate principal amount or Assigned Dollar
Value of all Competitive Loans made by all Lenders, exceed (B) the Total
Commitment and (ii) at all times the outstanding aggregate principal amount of
all Standby Loans made by each Lender shall equal such Lender’s Applicable
Percentage of the outstanding aggregate principal amount of all Standby Loans
made pursuant to Section 2.04.  Each Lender’s Commitment is set forth opposite
its name in Schedule 2.01.  Such Commitments may be terminated, reduced or
increased from time to time pursuant to Section 2.11, Section 2.23 or Section
10.04.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, pay or prepay and reborrow Standby
Loans.
 
(b) In the event that any Borrower wishes to make a Borrowing in any Alternative
Currency other than Euros or Sterling, such Borrowing shall be made as a
Competitive Borrowing.
 
SECTION 2.02. Loans.  (a)   Each Standby Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their applicable Commitments; provided, however, that the failure of any Lender
to make any Standby Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender).  Each Competitive Loan shall be made in
accordance with the procedures set forth in Section 2.03.  The Competitive Loans
and Standby Loans comprising any Borrowing shall be in (i) an aggregate
principal amount which is not less than the Borrowing Minimum and an integral
multiple of the Borrowing Multiple or (ii) an aggregate principal amount equal
to the remaining balance of the available applicable Commitments.
 
(b) Each Competitive Borrowing shall be comprised entirely of Eurocurrency
Competitive Loans or Fixed Rate Loans, and each Standby Borrowing shall be
comprised entirely of Eurocurrency Standby Loans or ABR Loans, as the Borrowers
may request pursuant to Section 2.03 or 2.04, as applicable.  Each Lender may at
its option make any Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement.  Borrowings of more than one Type
may be outstanding at the same time; provided, however, that none of the
Borrowers shall be entitled to request any Borrowing which, if made, would
result in an aggregate of more than ten separate Standby Loans of any Lender
being outstanding hereunder at any one time.  For purposes of the foregoing,
Borrowings having different Interest
 
- 23 -

--------------------------------------------------------------------------------


Periods or denominated in different currencies, regardless of whether they
commence on the same date, shall be considered separate Borrowings.
 
(c) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer to such account as the Administrative Agent may
designate in federal funds (in the case of any Loan denominated in Dollars) or
such other immediately available funds as may then be customary for the
settlement of international transactions in the relevant currency not later than
11:00 a.m., New York City time, in the case of fundings to an account in New
York City, or 11:00 a.m., local time, in the case of fundings to an account(s)
in another jurisdiction, and the Administrative Agent shall by 12:00 (noon), New
York City time, in the case of fundings to (an) account(s) in New York City, or
12:00 (noon), local time, in the case of fundings to an account(s) in another
jurisdiction, credit the amounts so received to an account(s) designated by the
applicable Borrower in the applicable Borrowing Request, which account(s) must
be in the country of the currency of the Loan (it being understood that the
funding may be for the credit of an account outside such country) or in a
country that is a member of the European Union, in the case of Borrowings
denominated in Euros, or, if a Borrowing shall not occur on such date because
any condition precedent herein specified shall not have been met, return the
amounts so received to the respective Lenders.  Competitive Loans shall be made
by the Lender or Lenders whose Competitive Bids therefor are accepted pursuant
to Section 2.03 in the amounts so accepted and Standby Loans shall be made by
the Lenders pro rata in accordance with Section 2.16.  Unless the Administrative
Agent shall have received notice from a Lender prior to the date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s portion of such Borrowing, the Administrative Agent may assume
that such Lender has made such portion available to the Administrative Agent on
the date of such Borrowing in accordance with this paragraph (c) and the
Administrative Agent may, in reliance upon such assumption, make available to
the applicable Borrower on such date a corresponding amount in the required
currency.  If the Administrative Agent shall have so made funds available then
to the extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the applicable Borrower severally agree to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon in such currency, for each day from the date such
amount is made available to the applicable Borrower until the date such amount
is repaid to the Administrative Agent at (i) in the case of the Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, a rate determined by the Administrative Agent
to represent its cost of overnight or short-term funds in the relevant currency
(which determination shall be conclusive absent manifest error).  If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
 
- 24 -

--------------------------------------------------------------------------------


shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.
 
(d) Notwithstanding any other provision of this Agreement, none of the Borrowers
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.
 
SECTION 2.03. Competitive Bid Procedure.  (a)    In order to request Competitive
Bids, a Borrower shall hand deliver or telecopy to the Administrative Agent a
duly completed Competitive Bid Request in the form of Exhibit A-l hereto, to be
received by the Administrative Agent (i) in the case of a Eurocurrency
Competitive Borrowing, not later than 11:00 a.m., New York City time, four
Business Days before a proposed Competitive Borrowing and (ii) in the case of a
Fixed Rate Borrowing, not later than 11:00 a.m., New York City time, one
Business Day before a proposed Competitive Borrowing.  No ABR Loan shall be
requested in, or made pursuant to, a Competitive Bid Request.  A Competitive Bid
Request that does not conform substantially to the format of Exhibit A-l may be
rejected in the Administrative Agent’s sole discretion, and the Administrative
Agent shall promptly notify the applicable Borrower of such rejection by
telecopier.  Such request shall in each case refer to this Agreement and specify
(A) whether the Borrowing then being requested is to be a Eurocurrency Borrowing
or a Fixed Rate Borrowing, (B) the date of such Borrowing (which shall be a
Business Day), (C) the aggregate principal amount of such Borrowing, (D) the
currency of such Borrowing and (E) the Interest Period with respect thereto
(which may not end after the Termination Date).  If no election as to the
currency of Borrowing is specified in any Competitive Bid Request, then the
applicable Borrower shall be deemed to have requested Borrowings in
Dollars.  Promptly after its receipt of a Competitive Bid Request that is not
rejected as aforesaid, the Administrative Agent shall invite by telecopier (in
the form set forth in Exhibit A-2 hereto) the Lenders to bid, on the terms and
conditions of this Agreement, to make Competitive Loans pursuant to the
Competitive Bid Request.
 
(b) Each Lender may, in its sole discretion, make one or more Competitive Bids
to a Borrower responsive to a Competitive Bid Request.  Each Competitive Bid by
a Lender must be received by the Administrative Agent via telecopier, in the
form of Exhibit A-3 hereto, (i) in the case of a Eurocurrency Competitive
Borrowing not later than 11:00 a.m., New York City time,  three Business Days
before a proposed Competitive Borrowing and (ii) in the case of a Fixed Rate
Borrowing, not later than 11:00 a.m., New York City time, on the day of a
proposed Competitive Borrowing.  Multiple bids will be accepted by the
Administrative Agent.  Competitive Bids that do not conform substantially to the
format of Exhibit A-3 may be rejected by the
 
- 25 -

--------------------------------------------------------------------------------


Administrative Agent after conferring with, and upon the instruction of, the
applicable Borrower, and the Administrative Agent shall notify the Lender making
such nonconforming bid of such rejection as soon as practicable.  Each
Competitive Bid shall refer to this Agreement and specify (A) the principal
amount (which (x) shall be in a minimum principal amount of the Borrowing
Minimum and in an integral multiple of the Borrowing Multiple, (y) shall be
expressed in Dollars or, in the case of an Alternative Currency Borrowing, in
both the Alternative Currency and the Assigned Dollar Value thereof and (z) may
equal the entire principal amount of the Competitive Borrowing requested by the
Borrower) of the Competitive Loan or Loans that the Lender is willing to make to
the applicable Borrower, (B) the Competitive Bid Rate or Rates at which the
Lender is prepared to make the Competitive Loan or Loans and (C) the Interest
Period and the last day thereof.  If any Lender shall elect not to make a
Competitive Bid, such Lender shall so notify the Administrative Agent by
telecopier (I) in the case of Eurocurrency Competitive Loans, not later than
11:00 a.m., New York City time, three Business Days before a proposed
Competitive Borrowing, and (II) in the case of Fixed Rate Loans, not later than
11:00 a.m., New York City time, on the day of a proposed Competitive Borrowing;
provided, however, that failure by any Lender to give such notice shall not
cause such Lender to be obligated to make any Competitive Loan as part of such
Competitive Borrowing.  A Competitive Bid submitted by a Lender pursuant to this
paragraph (b) shall be irrevocable.
 
(c) The Administrative Agent shall promptly notify the applicable Borrower by
telecopier of all the Competitive Bids made, the Competitive Bid Rate and the
principal amount of each Competitive Loan in respect of which a Competitive Bid
was made and the identity of the Lender that made each bid.  The Administrative
Agent shall send a copy of all Competitive Bids to the applicable Borrower for
its records as soon as practicable after completion of the bidding process set
forth in this Section 2.03.
 
(d) The applicable Borrower may in its sole and absolute discretion, subject
only to the provisions of this paragraph (d), accept or reject any Competitive
Bid referred to in paragraph (c) above.  The Borrower shall notify the
Administrative Agent by telephone, confirmed by telecopier in the form of a
Competitive Bid Accept/Reject Letter, whether and to what extent it has decided
to accept or reject any of or all the bids referred to in paragraph (c) above,
(x) in the case of a Eurocurrency Competitive Borrowing, not later than 11:30
a.m., New York City time, three Business Days before a proposed Competitive
Borrowing, and (y) in the case of a Fixed Rate Borrowing, not later than 11:30
a.m., New York City time, on the day of a proposed Competitive Borrowing;
provided, however, that (i) the failure by the applicable Borrower to give such
notice shall be deemed to be a rejection of all the bids referred to in
paragraph (c) above, (ii) such Borrower shall not
 
- 26 -

--------------------------------------------------------------------------------


accept a bid made at a particular Competitive Bid Rate if the Borrower has
decided to reject a bid made at a lower Competitive Bid Rate, (iii) the
aggregate amount of the Competitive Bids accepted by such Borrower shall not
exceed the principal amount specified in the Competitive Bid Request, (iv) if
such Borrower shall accept a bid or bids made at a particular Competitive Bid
Rate but the amount of such bid or bids shall cause the total amount of bids to
be accepted by the Borrower to exceed the amount specified in the Competitive
Bid Request, then such Borrower shall accept a portion of such bid or bids in an
amount equal to the amount specified in the Competitive Bid Request less the
amount of all other Competitive Bids accepted with respect to such Competitive
Bid Request, which acceptance, in the case of multiple bids at such Competitive
Bid Rate, shall be made pro rata in accordance with the amount of each such bid
at such Competitive Bid Rate, and (v) except pursuant to clause (iv) above, no
bid shall be accepted for a Competitive Loan unless such Competitive Loan is in
(x) a minimum principal amount of the Borrowing Minimum and an integral multiple
of the Borrowing Multiple or (y) an aggregate principal amount equal to the
remaining balance of the available applicable Commitments; provided further,
however, that if a Competitive Loan must be in an amount less than the Borrowing
Minimum because of the provisions of clause (iv) above, such Competitive Loan
may be for a minimum of 1,000,000 units (or, in the case of Sterling, 500,000
units) of the applicable currency or any integral multiple thereof, and in
calculating the pro rata allocation of acceptances of portions of multiple bids
at a particular Competitive Bid Rate pursuant to clause (iv) the amounts shall
be rounded to integral multiples of 1,000,000 units (or, in the case of
Sterling, 500,000 units) of the applicable currency in a manner which shall be
in the discretion of the applicable Borrower.  A notice given by the applicable
Borrower pursuant to this paragraph (d) shall be irrevocable.
 
(e) The Administrative Agent shall promptly notify each bidding Lender whether
or not its Competitive Bid has been accepted (and if so, in what amount and at
what Competitive Bid Rate) by telecopy sent by the Administrative Agent, and
each successful bidder will thereupon become bound, subject to the other
applicable conditions hereof, to make the Competitive Loan in respect of which
its bid has been accepted.
 
(f) A Competitive Bid Request shall not be made within five Business Days after
the date of any previous Competitive Bid Request.
 
(g) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such bid directly to the applicable
Borrower one quarter of an hour earlier than the latest time at which the other
Lenders are required to submit their bids to the Administrative Agent pursuant
to paragraph (b) above.
 
- 27 -

--------------------------------------------------------------------------------


(h) All notices required by this Section 2.03 shall be given in accordance with
Section 10.01.
 
SECTION 2.04. Standby Borrowing Procedure.  In order to request a Standby
Borrowing, a Borrower shall hand deliver or telecopy to the Administrative Agent
a duly completed Standby Borrowing Request in the form of Exhibit A-5 hereto, to
be received by the Administrative Agent (a) in the case of a Eurocurrency
Standby Borrowing, not later than 11:00 a.m., New York City time, three Business
Days before a proposed borrowing and (b) in the case of an ABR Borrowing, not
later than 10:00 a.m., New York City time, on the date of the proposed
borrowing.  No Fixed Rate Loan shall be requested or made pursuant to a Standby
Borrowing Request.  Such notice shall be irrevocable and shall in each case
specify (i) whether the Borrowing then being requested is to be a Eurocurrency
Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which shall be a
Business Day), (iii) the aggregate principal amount of the Borrowing (which
shall be in a minimum principal amount of the Borrowing Minimum and in an
integral multiple of the Borrowing Multiple), (iv) the currency of such
Borrowing (which, in the case of an ABR Borrowing, shall be Dollars) and (v) if
such Borrowing is to be a Eurocurrency Borrowing, the Interest Period with
respect thereto.  If no election as to the currency of Borrowing is specified in
any Standby Borrowing Request, then the applicable Borrower shall be deemed to
have requested Borrowings in Dollars.  If no election as to the Type of
Borrowing is specified, then the requested Borrowing shall be an ABR Borrowing
if denominated in Dollars or a Eurocurrency Borrowing if denominated in an
Alternative Currency.  If no Interest Period with respect to any Eurocurrency
Borrowing is specified, then the applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  The Administrative Agent
shall promptly advise the Lenders of any notice given pursuant to this
Section 2.04 (and the contents thereof), of each Lender’s portion of the
requested Borrowing and, in the case of an Alternative Currency Borrowing, of
the Dollar Equivalent of the Alternative Currency amount specified in the
applicable Standby Borrowing Request and the Spot Exchange Rate utilized to
determine such Dollar Equivalent.  If the Dollar Equivalent of a Lender’s
portion of any such Borrowing would exceed such Lender’s remaining available
applicable Commitment, then such Lender’s portion of such Borrowing shall be
reduced to the Alternative Currency Equivalent of such Lender’s remaining
available Commitment.
 
SECTION 2.05. Interest Elections.  (a)    Each Standby Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Standby Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Thereafter, the applicable Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Standby
 
- 28 -

--------------------------------------------------------------------------------


Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  Such Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.  This Section shall not apply to Competitive Borrowings, which may
not be converted or continued.
 
(b) To make an election pursuant to this Section, the applicable Borrower shall
notify the Administrative Agent of such election by telephone or by telecopy by
the time that a Borrowing Request would be required under Section 2.04 if such
Borrower were requesting a Standby Borrowing of the Type resulting from such
election to be made on the effective date of such election.  Each such Interest
Election Request shall be irrevocable and, if telephonic, shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request substantially in the form of Exhibit A-6
hereto.  Notwithstanding any other provision of this Section, the Borrower shall
not be permitted to (i) change the currency of any Borrowing or (ii) elect an
Interest Period for Eurocurrency Loans that would end after the Maturity Date.
 
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02 and paragraph (e) of this
Section:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
 
(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
- 29 -

--------------------------------------------------------------------------------


(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall (i) in the case of a
Borrowing denominated in Dollars, be converted to an ABR Borrowing and (ii) in
the case of any other Eurocurrency Borrowing, continue as a Eurocurrency
Borrowing in the same currency and with an Interest Period of one
month.  Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Standby Borrowing denominated in
Dollars may be converted to or continued as a Eurocurrency Borrowing and
(ii) unless repaid, each Eurocurrency Borrowing denominated in Dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
 
SECTION 2.06. Fees.  (a)    The Company agrees to pay to each Lender, through
the Administrative Agent, on each March 31, June 30, September 30 and
December 31 and on the Termination Date and any other date on which the Loans of
such Lender shall be repaid (or on the date of termination of such Lender’s
Commitment if such Lender has no Standby Loans outstanding after such date), a
commitment fee (a “Commitment Fee”) equal to the Commitment Fee Percentage of
the daily average amount of the unused Commitment of such Lender (whether or not
the conditions set forth in Section 4.01 shall have been satisfied), during the
preceding quarter (or shorter period commencing with the date hereof or ending
with the date on which the Commitment of such Lender shall be terminated).  All
Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.  The Commitment Fee due to each Lender shall
commence to accrue on the date hereof and shall cease to accrue on the date on
which the Commitment of such Lender is terminated.
 
(b) The Company agrees to pay the Administrative Agent, for its own account, the
fees set forth in the letter agreement dated October 15, 2008, between Citigroup
Global Markets Inc. and the Company (the “Administrative Fees”) at the times and
in the amounts set forth therein.
 
(c) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders.  Once paid, none of the Fees shall be refundable under any
circumstances.
 
- 30 -

--------------------------------------------------------------------------------


SECTION 2.07. Repayment of Loans; Extension of Maturity Date.  (a)    Each
Borrower agrees to pay to the Administrative Agent for the account of each
Lender the then unpaid principal amount of (i) each Standby Loan of such Lender
on the Maturity Date and (ii) each Competitive Loan of such Lender on the last
day of the Interest Period applicable to such Loan.  Each Loan shall bear
interest from the date of the Borrowing of which such Loan is a part on the
outstanding principal balance thereof as set forth in Section 2.08.
 
(b) The Company may, by written notice to the Administrative Agent (which shall
promptly deliver a copy to each of the Lenders) not less than five and not more
than 10 Business Days prior to the Termination Date, request that the Lenders
extend the Maturity Date to the date set forth as the proposed extended Maturity
Date in such notice (which date shall not be later than the first anniversary of
the Termination Date), in which case, subject to the next sentence, the Maturity
Date shall be so extended and, from and after the delivery by the Company of
such notice, the Maturity Date shall be deemed to be such later date specified
in such notice for all purposes of this Agreement and the other Loan
Documents.  Notwithstanding the foregoing, no extension of the Maturity Date
pursuant to this paragraph shall become effective unless (i) the representations
and warranties set forth in Article III hereof are true and correct in all
material respects on and as of the date of such notice with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, (ii) the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of the Company and (iii) each Borrower is in
compliance with all the terms and provisions set forth herein and in each other
Loan Document on its part to be observed or performed, and at the time of and
immediately after giving effect to such extension no Event of Default or Default
shall have occurred and be continuing.  Loans repaid or prepaid after the
Termination Date may not be reborrowed.
 
(c) Each Lender shall, and is hereby authorized by the Borrowers to, maintain,
in accordance with its usual practice, records evidencing the indebtedness of
each Borrower to such Lender hereunder from time to time, including the date,
amount, currency and Type of and the Interest Period applicable to each Loan
made by such Lender from time to time and the amounts of principal and interest
paid to such Lender from time to time in respect of each such Loan.
 
(d) The entries made in the records maintained pursuant to paragraph (c) of this
Section 2.07 and in the Register maintained by the Administrative Agent pursuant
to Section 10.04(d) shall be prima facie evidence of the existence and amounts
of the obligations of each Borrower to which such entries relate; provided,
however, that the failure of any Lender or
 
- 31 -

--------------------------------------------------------------------------------


the Administrative Agent to maintain or to make any entry in such records or the
Register, as applicable, or any error therein shall not in any manner affect the
obligation of any Borrower to repay any Loans in accordance with the terms of
this Agreement.
 
SECTION 2.08. Interest on Loans.  (a)    Subject to the provisions of
Section 2.09, the Loans comprising each Eurocurrency Borrowing shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days (or, in the case of Loans denominated in (A) Sterling, over a year
of 365 or 366 days, or (B) any Alternative Currency other than Sterling or
Euros, on the basis customarily used for borrowings between banks in the
principal market for such Alternative Currency)), at a rate per annum equal to
(i) in the case of each Eurocurrency Standby Loan in Dollars or any Alternative
Currency (other than Euros), the Adjusted LIBO Rate for the Interest Period in
effect for the Borrowing of which such Loan is part plus the Applicable Margin
from time to time in effect plus, at any time after the Termination Date, a
term-out premium of 0.50% per annum, (ii) in the case of each Eurocurrency
Standby Loan in Euros, the Adjusted EURIBO Rate for the Interest Period in
effect for the Borrowing of which such Loan is part plus the Applicable Margin
from time to time in effect plus, at any time after the Termination Date, a
term-out premium of 0.50% per annum, (iii) in the case of each Eurocurrency
Competitive Loan denominated in Dollars or any Alternative Currency (other than
Euros), the LIBO Rate for the Interest Period in effect for the Borrowing of
which such Loan is a part plus the Competitive Margin offered by the Lender
making such Loan and accepted by the Borrower pursuant to Section 2.03 and
(iv) in the case of each Eurocurrency Competitive Loan denominated in Euros, the
EURIBO Rate for the Interest Period in effect for the Borrowing of which such
Loan is a part plus the Competitive Margin offered by the Lender making such
Loan and accepted by the Borrower pursuant to Section 2.03.
 
(b) Subject to the provisions of Section 2.09, the Loans comprising each ABR
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as appropriate, when determined by
reference to the Prime Rate and over a year of 360 days at all other times) at a
rate per annum equal to the Alternate Base Rate plus the Applicable Margin from
time to time in effect with respect to ABR Loans plus, at any time after the
Termination Date, a term-out premium of 0.50% per annum.
 
(c) Subject to the provisions of Section 2.09, each Fixed Rate Loan shall bear
interest at a rate per annum (computed on the basis of the actual number of days
elapsed over a year of 360 days) equal to the fixed rate of interest offered by
the Lender making such Loan and accepted by the Borrower pursuant to
Section 2.03.
 
- 32 -

--------------------------------------------------------------------------------


(d) Interest on each Loan shall be payable in arrears on each Interest Payment
Date applicable to such Loan except as otherwise provided in this Agreement.  In
the event of any conversion of any Eurocurrency Standby Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.  The applicable LIBO Rate,
EURIBO Rate or Alternate Base Rate for each Interest Period or day within an
Interest Period, as the case may be, shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.
 
SECTION 2.09. Default Interest.  If any Borrower shall default in the payment of
the principal of or interest on any Loan or any other amount becoming due
hereunder, whether by scheduled maturity, notice of prepayment, acceleration or
otherwise, such Borrower shall on demand from time to time from the
Administrative Agent pay interest, to the extent permitted by law, on such
defaulted amount up to (but not including) the date of actual payment (after as
well as before judgment) at a rate per annum (computed on the basis of the
actual number of days elapsed over a year of 360 days) equal to the Alternate
Base Rate plus 2% per annum (or, in the case of the principal of any Loan, if
higher, the rate of interest otherwise applicable, or most recently applicable,
to such Loan hereunder plus 2% per annum).
 
SECTION 2.10. Alternate Rate of Interest.  (a) In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurocurrency Borrowing of any Type the Administrative
Agent shall have determined that Dollar deposits or deposits in the Alternative
Currency in which such Borrowing is to be denominated in the principal amounts
of the Loans comprising such Borrowing are not generally available in the London
interbank market, or that reasonable means do not exist for ascertaining the
LIBO Rate or EURIBO Rate, the Administrative Agent shall, as soon as practicable
thereafter, give written or telecopy notice of such determination to the
applicable Borrower and the Lenders and, until the Administrative Agent shall
have advised the applicable Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, (i) any request by a Borrower for a
Eurocurrency Competitive Borrowing pursuant to Section 2.03 shall be of no force
or effect and shall be denied by the Administrative Agent, (ii) any request by a
Borrower for a Eurocurrency Standby Borrowing of the affected Type or in the
affected currency shall be deemed to be a request for an ABR Borrowing
denominated in Dollars and (iii) any Interest Election Request that requests the
conversion of any Standby Borrowing to, or continuation of any Standby Borrowing
as, a Eurocurrency Borrowing shall be ineffective, and unless repaid such
Borrowing shall be converted to or continued on the last day of the Interest
Period applicable thereto (A) if such Borrowing is denominated
 
- 33 -

--------------------------------------------------------------------------------


in Dollars, as an ABR Borrowing, or (B) if such Borrowing is denominated in any
Alternative Currency, as a Borrowing bearing interest at such rate as the
Administrative Agent shall determine adequately and fairly reflects the cost to
the affected Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period plus the Applicable
Margin.
 
(b) In the event, and on each occasion, that on the day two Business Days prior
to the commencement of any Interest Period for a Eurocurrency Borrowing of any
Type the Administrative Agent shall have determined that the rates at which
Dollar deposits or deposits in the Alternative Currency in which such Borrowing
is to be denominated in the principal amounts of the Loans comprising such
Borrowing are being offered will not adequately and fairly reflect the cost to
any Lender of making or maintaining its Eurocurrency Loan during such Interest
Period, the Administrative Agent, may in consultation with the affected Lender
or Lenders, give written or telecopy notice of such determination to the
Company, the applicable Borrower and the Lenders and until the Administrative
Agent shall have advised the Company, the applicable Borrower and the Lenders
that the circumstances giving rise to such notice no longer exist, (i) any
request by a Borrower for a Eurocurrency Competitive Borrowing pursuant to
Section 2.03 may be denied by the Administrative Agent, (ii) any request by a
Borrower for a Eurocurrency Standby Borrowing of the affected Type or in the
affected currency may deemed to be a request for an ABR Borrowing denominated in
Dollars and (iii) any Interest Election Request that requests the conversion of
any Standby Borrowing to, or continuation of any Standby Borrowing as, a
Eurocurrency Borrowing may be deemed ineffective, and unless repaid such
Borrowing may be converted to or continued on the last day of the Interest
Period applicable thereto (A) if such Borrowing is denominated in Dollars, as an
ABR Borrowing, or (B) if such Borrowing is denominated in any Alternative
Currency, as a Borrowing bearing interest at such rate as the Administrative
Agent shall determine adequately and fairly reflects the cost to the affected
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period, as notified to the Company no later
than one Business Day prior to the last day of such applicable Interest Period,
plus the Applicable Margin.
 
Each determination by the Administrative Agent under this Section 2.10 shall be
conclusive absent manifest error.
 
SECTION 2.11. Termination and Reduction of Commitments.  (a)  Unless previously
terminated, the Commitments shall terminate on the Termination Date.
 
- 34 -

--------------------------------------------------------------------------------


(b) Upon at least three Business Days’ prior irrevocable written or telecopy
notice to the Administrative Agent, the Company (on behalf of all the Borrowers)
may at any time in whole permanently terminate, or from time to time in part
permanently reduce, the Total Commitment; provided, however, that (i) each
partial reduction of the Total Commitment shall be in an integral multiple of
$1,000,000 and in a minimum principal amount of $5,000,000 and (ii) no such
termination or reduction shall be made which would reduce the Total Commitment
to an amount less than the aggregate outstanding principal amount (or Assigned
Dollar Value, in the case of Loans denominated in Alternative Currencies) of the
Competitive Loans and Standby Loans.
 
(c) Each reduction in the Total Commitment hereunder shall be made ratably among
the Lenders in accordance with their respective Commitments.  The Company shall
pay to the Administrative Agent for the account of the Lenders, on the date of
each termination or reduction, the Commitment Fees on the amount of the
Commitments so terminated or reduced accrued to but not including the date of
such termination or reduction.
 
(d) A Commitment terminated or reduced under this Section 2.11 may not be
reinstated.
 
SECTION 2.12. Prepayment.  (a)    Each Borrower shall have the right at any time
and from time to time to prepay any Standby Borrowing, in whole or in part, upon
giving written or telecopy notice (or telephone notice promptly confirmed by
written or telecopy notice) to the Administrative Agent: (i) in the case of
Eurocurrency Loans before 11:00 a.m., New York City time, three Business Days
prior to prepayment and (ii) in the case of ABR Loans, before 11:00 a.m., New
York City time, one Business Day prior to prepayment; provided, however, that
each partial prepayment shall be in an amount which is an integral multiple of
$1,000,000 and not less than $5,000,000.  The Borrowers shall not have the right
to prepay any Competitive Borrowing.
 
(b) If the sum of (i) the aggregate Committed Credit Exposure of all the Lenders
and (ii) the outstanding aggregate principal amount or Assigned Dollar Value of
all Competitive Loans made by all the Lenders shall at any time exceed the Total
Commitment, then (A) on the last day of any Interest Period for any Eurocurrency
Standby Borrowing and (B) on any other date in the event any ABR Borrowing shall
be outstanding, the Borrower shall prepay Standby Loans in an amount equal to
the lesser of (x) the amount necessary to eliminate such excess (after giving
effect to any other prepayment of Loans on such day) and (y) the amount of the
applicable Borrowings referred to in clause (i) or (ii), as applicable.  If, on
any date, the sum of (1) the aggregate Committed Credit Exposure of all the
Lenders and
 
- 35 -

--------------------------------------------------------------------------------


(2) the outstanding aggregate principal amount or Assigned Dollar Value of all
Competitive Loans made by all the Lenders shall exceed 105% of the Total
Commitment, then the Borrower shall, not later than the third Business Day
following the date notice of such excess is received from the Administrative
Agent, prepay one or more Standby Borrowings in an aggregate principal amount
sufficient to eliminate such excess.
 
(c) On the date of any termination or reduction of the Commitments pursuant to
Section 2.11(b), the Company shall (or shall cause each responsible Borrower to)
pay or prepay so much of the Standby Borrowings as shall be necessary in order
that the aggregate outstanding principal amount of all Loans will not exceed the
Total Commitment after giving effect to such termination or reduction.
 
(d) Each notice of prepayment under this Section 2.12 shall specify the
prepayment date and the principal amount of each Borrowing (or portion thereof)
to be prepaid, shall be irrevocable and shall commit the applicable Borrower to
prepay such Borrowing (or portion thereof) by the amount stated therein on the
date stated therein.  All prepayments under this Section 2.12 shall be subject
to Section 2.15 but otherwise without premium or penalty.
 
SECTION 2.13. Reserve Requirements: Change in
Circumstances.  (a)    Notwithstanding any other provision herein, if after the
date of this Agreement any change in applicable law or regulation or in the
interpretation or administration thereof by any governmental authority charged
with the interpretation or administration thereof (whether or not having the
force of law) shall change the basis of taxation of payments to any Lender (or
any lending office of any Lender) of the principal of or interest on any
Eurocurrency Loan or Fixed Rate Loan made by such Lender or any Fees or other
amounts payable hereunder (other than changes in respect of taxes imposed on the
overall net income of such Lender by the jurisdiction in which such Lender has
its principal office or by any political subdivision or taxing authority
therein), or shall impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of or credit extended by such Lender (or any lending office of such
Lender), or shall impose on such Lender or the London interbank market any other
condition affecting this Agreement or any Eurocurrency Loan or Fixed Rate Loan
made by such Lender, and the result of any of the foregoing shall be to increase
the cost to such Lender of making or maintaining any Eurocurrency Loan or Fixed
Rate Loan or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or otherwise) by an amount
deemed by such Lender to be material, then the Company shall (or shall cause the
Borrowers to) pay to such Lender upon demand such additional amount or amounts
as will compensate such Lender for
 
- 36 -

--------------------------------------------------------------------------------


such additional costs incurred or reduction suffered.  Notwithstanding the
foregoing, no Lender shall be entitled to request compensation under this
paragraph with respect to any Competitive Loan if it shall have been aware of
the change giving rise to such request at the time of submission of the
Competitive Bid pursuant to which such Competitive Loan shall have been made.
 
(b) If any Lender shall have determined that any change after the date hereof in
the applicability of any law, rule, regulation or guideline adopted pursuant to
or arising out of the July 1988 report of the Basel Committee on Banking
Regulations and Supervisory Practices entitled “International Convergence of
Capital Measurement and Capital Standards”, or the adoption after the date
hereof of any other law, rule, regulation or guideline regarding capital
adequacy, or any change in any of the foregoing or in the interpretation or
administration of any of the foregoing by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or any lending office of such Lender) or
any Lender’s holding company with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender pursuant hereto to a level below that which such Lender or such Lender’s
holding company could have achieved but for such applicability, adoption, change
or compliance (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time the Company shall
(or shall cause the responsible Borrower to) pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.
 
(c) A certificate of a Lender setting forth such amount or amounts as shall be
necessary to compensate such Lender as specified in paragraph (a) or (b) above,
as the case may be, shall be delivered to the Company and shall be conclusive
absent manifest error.  The Company shall (or shall cause the responsible
Borrower to) pay each Lender the amount shown as due on any such certificate
delivered by it within 10 days after the receipt of the same.
 
(d) Except as provided below in this paragraph (d), failure on the part of any
Lender to demand compensation for any increased costs or reduction in amounts
received or receivable or reduction in return on capital with respect to any
period shall not constitute a waiver of such Lender’s right to demand
compensation with respect to such period or any other period.  The
 
- 37 -

--------------------------------------------------------------------------------


protection of this Section shall be available to each Lender regardless of any
possible contention of the invalidity or inapplicability of the law, rule,
regulation, guideline or other change or condition which shall have occurred or
been imposed.  No Lender shall be entitled to compensation under this
Section 2.13 for any costs incurred or reductions suffered with respect to any
date unless it shall have notified the Company that it will demand compensation
for such costs or reductions not more than 60 days after the later of (i) such
date and (ii) the date on which it shall have, or should have, become aware of
such costs or reductions.
 
SECTION 2.14. Change in Legality.  (a)    Notwithstanding any other provision
herein, if, after the date hereof, (i) any change in any law or regulation or in
the interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof shall make it unlawful for any Lender
to make or maintain any Eurocurrency Loan or Alternative Currency Loan or to
give effect to its obligations as contemplated hereby with respect to any
Eurocurrency Loan or Alternative Currency Loan, or (ii) there shall have
occurred any change in national or international financial, political or
economic conditions (including the imposition of or any change in exchange
controls) or currency exchange rates which would make it impracticable for any
Lender to make Loans denominated in such Alternative Currency or to any
Borrower, then, by written notice to the Company and to the Administrative
Agent, such Lender may:
 
(i) declare that Eurocurrency Loans or Alternative Currency Loans (in the
affected currency or currencies or to the affected Borrower), as the case may
be, will not thereafter (for the duration of such unlawfulness or
impracticability) be made by such Lender hereunder, whereupon such Lender shall
not submit a Competitive Bid in response to a request for such Alternative
Currency Loans or Eurocurrency Competitive Loans and any request by a Borrower
for a Eurocurrency Standby Borrowing or Alternative Currency Borrowing (in the
affected currency or currencies or to the affected Borrower), as the case may
be, shall, as to such Lender only, be deemed a request for an ABR Loan or a Loan
denominated in Dollars, as the case may be, unless such declaration shall be
subsequently withdrawn (or, if a Loan to the requesting Borrower cannot be made
for the reasons specified above, such request shall be deemed to have been
withdrawn); and
 
(ii) require that all outstanding Eurocurrency Loans or Alternative Currency
Loans (in the affected currency or currencies or to the affected Borrower), as
the case may be, made by it be converted to ABR Loans denominated in Dollars in
which event all such Eurocurrency Loans or Alternative Currency Loans (in the
affected currency or currencies or to the affected Borrower) shall be
automatically
 
- 38 -

--------------------------------------------------------------------------------


converted to ABR Loans denominated in Dollars as of the effective date of such
notice as provided in paragraph (b) below.
 
In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal which would otherwise have been applied to
repay the Eurocurrency Loans or Alternative Currency Loans, as the case may be,
that would have been made by such Lender or the converted Eurocurrency Loans or
Alternative Currency Loans, as the case may be, of such Lender shall instead be
applied to repay the ABR Loans or Loans denominated in Dollars, as the case may
be, made by such Lender in lieu of, or resulting from the conversion of, such
Eurocurrency Loans or Loans denominated in Dollars, as the case may be.  In the
event any Alternative Currency Loan is converted into a Loan denominated in
Dollars pursuant to this Section, (A) the principal amount of such Loan shall be
deemed to be an amount equal to the Assigned Dollar Value of such Alternative
Currency Loan determined based upon the applicable Spot Exchange Rate as of the
Denomination Date for the Borrowing which includes such Alternative Currency
Loan and (B) the applicable Borrower shall indemnify the Lender of such
converted Alternative Currency Loan against any loss it sustains as a result of
such conversion.
 
(b) For purposes of this Section 2.14, a notice to the Company by any Lender
shall be effective as to each Eurocurrency Loan, if lawful, on the last day of
the Interest Period currently applicable to such Eurocurrency Loan; in all other
cases such notice shall be effective on the date of receipt by the Company.
 
SECTION 2.15. Indemnity.  Each Borrower shall indemnify each Lender against any
loss or reasonable expense which such Lender may sustain or incur as a
consequence of (a) any failure by such Borrower to fulfill on the date of any
borrowing hereunder the applicable conditions set forth in Article IV, (b) any
failure by such Borrower (other than any such failure caused by a default by
such Lender) to borrow or to convert or continue any Loan hereunder after
irrevocable notice of such borrowing, conversion or continuation has been given
pursuant to Section 2.03 or 2.04, (c) any payment, prepayment, conversion or
transfer of a Eurocurrency Loan or Fixed Rate Loan required by any other
provision of this Agreement or otherwise made or deemed made on a date other
than the last day of the Interest Period applicable thereto, (d) any default in
payment or prepayment of the principal amount of any Loan or any part thereof or
interest accrued thereon, as and when due and payable (at the due date thereof,
whether by scheduled maturity, acceleration, irrevocable notice of prepayment or
otherwise) or (e) the assignment of any Eurocurrency Loan other than on the last
day of an Interest Period therefor as a result of a request by the Company
pursuant to Section 2.20(b), including, in each such case, any loss or
reasonable expense sustained or incurred or to be sustained or incurred in
 
- 39 -

--------------------------------------------------------------------------------


liquidating or employing deposits from third parties acquired to effect or
maintain such Loan or any part thereof as a Eurocurrency Loan or Fixed Rate Loan
but excluding any loss of profit or anticipated profit such as the Applicable
Margin.  Such loss or reasonable expense shall include an amount equal to the
excess, if any, as reasonably determined by such Lender, of (i) its cost of
obtaining the funds for the Loan being paid, prepaid, converted, transferred or
not borrowed (assumed to be the LIBO Rate or, in the case of a Fixed Rate Loan,
the fixed rate of interest applicable thereto) for the period from the date of
such payment, prepayment, conversion, transfer or failure to borrow to the last
day of the Interest Period for such Loan (or, in the case of a failure to
borrow, convert or continue, the Interest Period for such Loan which would have
commenced on the date of such failure) over (ii) the amount of interest (as
reasonably determined by such Lender) that would be realized by such Lender in
reemploying the funds so paid, prepaid, converted, transferred or not borrowed
for such period or Interest Period, as the case may be.  A certificate of any
Lender setting forth any amount or amounts which such Lender is entitled to
receive pursuant to this Section shall be delivered to the Company and shall be
conclusive absent manifest error.
 
SECTION 2.16. Pro Rata Treatment.  Except as required under Section 2.14, each
Standby Borrowing, each payment or prepayment of principal of any Standby
Borrowing, each payment of interest on the Standby Loans, each payment of the
Commitment Fees, each reduction of the Commitments and each conversion of any
Borrowing into, or continuation of, a Standby Borrowing of any Type, shall be
allocated pro rata among the Lenders in accordance with their respective
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Standby
Loans).  Each payment of principal of any Competitive Borrowing shall be
allocated pro rata among the Lenders participating in such Borrowing in
accordance with the respective principal amounts of their outstanding
Competitive Loans comprising such Borrowing.  Each payment of interest on any
Competitive Borrowing shall be allocated pro rata among the Lenders
participating in such Borrowing in accordance with the respective amounts of
accrued and unpaid interest on their outstanding Competitive Loans comprising
such Borrowing.  For purposes of determining (i) the aggregate available
Commitments of the Lenders at any time and (ii) the available Commitment of each
Lender, each outstanding Competitive Borrowing shall be deemed to have utilized
the Commitments of the Lenders (including those Lenders which shall not have
made Loans as part of such Competitive Borrowing) pro rata in accordance with
such respective Commitments; provided, however, that for purposes of determining
payments of Commitment Fees under Section 2.06, each outstanding Competitive
Borrowing shall be deemed to have utilized the Commitments of only the Lenders
that have made Competitive Loans comprising such Competitive Borrowing (it being
understood that the
 
- 40 -

--------------------------------------------------------------------------------


Commitment of Lenders which shall not have made Loans as part of such
Competitive Borrowing shall not be deemed utilized as a result of such
Competitive Borrowing).  .  Each Lender agrees that in computing such Lender’s
portion of any Borrowing to be made hereunder, the Administrative Agent may, in
its discretion, round each Lender’s percentage of such Borrowing to the next
higher or lower whole Dollar (or comparable unit of any applicable Alternative
Currency) amount.
 
SECTION 2.17. Sharing of Setoffs.  Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against any
Borrower, or pursuant to a secured claim under Section 506 of Title 11 of the
United States Code or other security or interest arising from, or in lieu of,
such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Standby Loan or Standby
Loans as a result of which the unpaid principal portion of its Standby Loans
shall be proportionately less than the unpaid principal portion of the Standby
Loans of any other Lender, it shall be deemed simultaneously to have purchased
from such other Lender at face value, and shall promptly pay to such other
Lender the purchase price for, a participation in the Standby Loans of such
other Lender, so that the aggregate unpaid principal amount of the Standby Loans
and participations in the Standby Loans held by each Lender shall be in the same
proportion to the aggregate unpaid principal amount of all Standby Loans then
outstanding as the principal amount of its Standby Loans prior to such exercise
of banker’s lien, setoff or counterclaim or other event was to the principal
amount of all Standby Loans outstanding prior to such exercise of banker’s lien,
setoff or counterclaim or other event; provided, however, that, if any such
purchase or purchases or adjustments shall be made pursuant to this Section 2.17
and the payment giving rise thereto shall thereafter be recovered, such purchase
or purchases or adjustments shall be rescinded to the extent of such recovery
and the purchase price or prices or adjustment restored without interest.  Each
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in a Standby Loan deemed to have been so
purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by such Borrower to such
Lender by reason thereof as fully as if such Lender had made a Standby Loan
directly to such Borrower in the amount of such participation.
 
SECTION 2.18. Payments.  (a)  Each Borrower shall make each payment (including
principal of or interest on any Borrowing or any Fees or other amounts)
hereunder and under each other Loan Document not later than 12:00 noon, local
time at the place of payment, on the date when due in immediately available
funds.  Each such payment shall be made to the Administrative Agent’s
Office  Each such payment (other than principal of
 
- 41 -

--------------------------------------------------------------------------------


and interest on Alternative Currency Loans, which shall be made in the
applicable Alternative Currency) shall be made in Dollars.
 
(b) Whenever any payment (including principal of or interest on any Borrowing or
any Fees or other amounts) hereunder or under any other Loan Document shall
become due, or otherwise would occur, on a day that is not a Business Day, such
payment may be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of interest or Fees, if
applicable.
 
SECTION 2.19. Taxes.  (a)    Any and all payments by or on account of any
obligation of each Borrower to or for the account of any Lender or the
Administrative Agent hereunder shall be made, in accordance with Section 2.18,
free and clear of and without deduction for any and all current or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding (i) income taxes imposed on the net income of the
Administrative Agent or any Lender (or any transferee or assignee thereof,
including a participation holder (any such individual or entity, a
“Transferee”)), franchise and gross margin taxes imposed in lieu of tax on the
net income of the Administrative Agent or any Lender (or Transferee), in each
case by the jurisdiction under the laws of which the Administrative Agent or
such Lender (or Transferee) is organized, domiciled, resident or doing business
or any political subdivision thereof and, in the case of any Lender (or
Transferee), in which its applicable lending office is located, and (ii) any
branch profits tax imposed by the United States or any similar tax imposed by
any other jurisdiction described in clause (i) above on any Lender, any
Transferee or the Administrative Agent (all such nonexcluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities, collectively or
individually, “Taxes”).  If any Borrower shall be required to deduct any Taxes
from or in respect of any sum payable hereunder to any Lender (or any
Transferee) or the Administrative Agent, (i) the sum payable shall be increased
by the amount (an “additional amount”) necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.19) such Lender (or Transferee) or the Administrative Agent
(as the case may be) shall receive an amount equal to the sum it would have
received had no such deductions been made, (ii) each Borrower shall make such
deductions and (iii) each Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law; provided that
the Administrative Agent may make such deductions and pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law on behalf of the Borrower.
 
(b) In addition, each Borrower agrees to bear and to pay to the relevant
Governmental Authority in accordance with applicable law any
 
- 42 -

--------------------------------------------------------------------------------


current or future recording, stamp, documentary, excise, transfer, sales,
property or similar taxes, charges or levies that arise from any payment made
hereunder or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement or any other Loan Document (“Other Taxes”).
 
(c) The Borrowers will indemnify each Lender (or Transferee) and the
Administrative Agent, within 10 days after written demand therefor, for the full
amount of Taxes and Other Taxes paid by such Lender (or Transferee) or the
Administrative Agent, as the case may be, on or with respect to any payment by
or on account of any obligation of any Borrower hereunder or under any other
Loan Document (including Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any liability and any
penalties, interest and expenses (including reasonable attorney’s fees and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted by the relevant Governmental
Authority except if incurred primarily as a result of the gross negligence or
willful misconduct of the recipient.  A certificate as to the amount of such
payment or liability prepared by a Lender, or the Administrative Agent on its
behalf, absent manifest error, shall be final, conclusive and binding for all
purposes.
 
(d) If a Lender (or Transferee) or the Administrative Agent shall become aware
that it is entitled to claim a refund from a Governmental Authority in respect
of Taxes or Other Taxes as to which it has been indemnified by a Borrower, or
with respect to which any Borrower has paid additional amounts, pursuant to this
Section 2.19, it shall promptly notify the Company of the availability of such
refund claim and shall, within 30 days after receipt of a request by the
Company, make a claim to such Governmental Authority for such refund at the
Company’s expense.  If a Lender (or Transferee) or the Administrative Agent
receives a refund (including pursuant to a claim for refund made pursuant to the
preceding sentence) in respect of any Taxes or Other Taxes as to which it has
been indemnified by a Borrower or with respect to which any Borrower has paid
additional amounts pursuant to this Section 2.19, it shall within 30 days from
the date of such receipt pay over such refund to the Company (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section 2.19 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of such Lender (or Transferee)
or the Administrative Agent and without interest (other than interest paid by
the relevant Governmental Authority with respect to such refund); provided,
however, that the Company, upon the request of such Lender (or Transferee) or
the Administrative Agent, agrees to (or to cause the responsible Borrower to)
repay the amount paid over to the Company (plus penalties, interest or other
charges imposed by the relevant Governmental Authority) to such Lender (or
 
- 43 -

--------------------------------------------------------------------------------


Transferee) or the Administrative Agent in the event such Lender (or Transferee)
or the Administrative Agent is required to repay such refund to such
Governmental Authority.
 
(e) As soon as practicable after the date of any payment of Taxes or Other Taxes
by any Borrower to the relevant Governmental Authority, the Company will deliver
to the Administrative Agent, at its address referred to in Section 10.01, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing payment thereof.
 
(f) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 2.19 shall survive the
payment in full of the principal of and interest on all Loans made hereunder.
 
(g) Each Lender (or Transferee) or other person entitled to the benefit of this
Section 2.19 that is organized under the laws of a jurisdiction other than the
United States, any State thereof or the District of Columbia (a “Non-U.S.
Lender”) shall deliver to the Company and the Administrative Agent two copies of
either United States Internal Revenue Service Form W-8BEN or Form W-8ECI (or
successor form), or, in the case of a Non-U.S. Lender claiming exemption from
U.S. Federal withholding tax under Section 871(h) or 881(c) of the Code with
respect to payments of “portfolio interest”, a Form W-8BEN, or any subsequent
versions thereof or successors thereto (and, if such Non-U.S. Lender delivers a
Form W-8BEN, a certificate representing that such Non-U.S. Lender is not a bank
for purposes of Section 881(c) of the Code, is not a 10-percent shareholder
(within the meaning of Section 871(h)(3)(B) of the Code) of the Company and is
not a controlled foreign corporation related to the Company (within the meaning
of Section 864(d)(4) of the Code)), properly completed and duly executed by such
Non-U.S. Lender claiming complete exemption from, or reduced rate of, U.S.
Federal withholding tax on payments by the Borrowers under this Agreement and
the other Loan Documents.  Such forms shall be delivered by each Non-U.S. Lender
on or before the date it becomes a party to this Agreement (or, in the case of a
Transferee that is a participation holder, on or before the date such
participation holder becomes a Transferee hereunder) and on or before the date,
if any, such Non-U.S. Lender changes its applicable lending office by
designating a different lending office (a “New Lending Office”).  In addition,
each Non-U.S. Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S.
Lender.  Notwithstanding any other provision of this Section 2.19(g), a Non-U.S.
Lender shall not be required to deliver any form pursuant to this
Section 2.19(g) that such Non-U.S. Lender is not legally able to deliver.
 
(h) None of the Borrowers shall be required to indemnify any Non-U.S. Lender, or
to pay any additional amounts to any Non-U.S. Lender,
 
- 44 -

--------------------------------------------------------------------------------


in respect of United States Federal withholding tax pursuant to paragraph (a) or
(c) above to the extent that (i) the obligation to withhold amounts with respect
to United States Federal withholding tax existed on the date such Non-U.S.
Lender became a party to this Agreement (or, in the case of a Transferee that is
a participation holder, on the date such participation holder became a
Transferee hereunder) or, with respect to payments to a New Lending Office, the
date such Non-U.S. Lender designated such New Lending Office with respect to a
Loan; provided, however, that this clause (i) shall not apply to any Transferee
or New Lending Office that becomes a Transferee or New Lending Office as a
result of an assignment, participation, transfer or designation made at the
request of the Company; and provided further, however, that this clause (i)
shall not apply to the extent the indemnity payment or additional amounts any
Transferee, or Lender (or Transferee) through a New Lending Office, would be
entitled to receive (without regard to this clause (i)) do not exceed the
indemnity payment or additional amounts that the person making the assignment,
participation or transfer to such Transferee, or Lender (or Transferee) making
the designation of such New Lending Office, would have been entitled to receive
in the absence of such assignment, participation, transfer or designation or
(ii) the obligation to pay such additional amounts would not have arisen but for
a failure by such Non-U.S. Lender to comply with the provisions of paragraph (g)
above without taking into account the last sentence of that paragraph.
 
(i) Any Lender (or Transferee) claiming any indemnity payment or additional
amounts payable pursuant to this Section 2.19 shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document reasonably requested in writing by the Company or to change the
jurisdiction of its applicable lending office if the making of such a filing or
change would avoid the need for or reduce the amount of any such indemnity
payment or additional amounts that may thereafter accrue and would not, in the
sole determination of such Lender (or Transferee), be otherwise disadvantageous
to such Lender (or Transferee).
 
(j) Nothing contained in this Section 2.19 shall require any Lender (or
Transferee) or the Administrative Agent to make available any of its tax returns
(or any other information that it deems to be confidential or proprietary).
 
(k) Each Lender (or Transferee) and other person entitled to the benefits of
this Section 2.19 that is neither a Non-U.S. Lender nor an “exempt recipient,”
within the meaning of Treasury Regulations section 1.6049-4(c), shall provide
the Borrower and the Administrative Agent two properly completed and executed
original copies of Internal Revenue Service Form W-9 (or any successor
form).  Such form shall be delivered on or before the date such Lender or other
person becomes a party to this Agreement (or, in the
 
- 45 -

--------------------------------------------------------------------------------


case of a Transferee that is a participation holder, on or before the date such
participation holder becomes a Transferee hereunder).
 
SECTION 2.20. Assignment of Commitments Under Certain Circumstances.  (a)   Any
Lender (or Transferee) claiming any additional amounts payable pursuant to
Section 2.13, Section 2.19 or Section 2.22 shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document requested by the Company or to change the jurisdiction of its
applicable lending office if the making of such a filing or change would avoid
the need for or reduce the amount of any such additional amounts which may
thereafter accrue and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender (or Transferee).
 
(b) In the event that any Lender shall have delivered a notice or certificate
pursuant to Section 2.13 or 2.14, or the Borrowers shall be required to make
additional payments to any Lender under Section 2.19 or Section 2.22, the
Company shall have the right, at its own expense, upon notice to such Lender and
the Administrative Agent, to require such Lender to transfer and assign without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04) all its interests, rights and obligations under this Agreement to
another financial institution acceptable to the Administrative Agent which shall
assume such obligations; provided that (i) no such assignment shall conflict
with any law, rule or regulation or order of any Governmental Authority, (ii) no
Event of Default shall have occurred and be continuing and (iii) the Company or
the assignee, as the case may be, shall pay to the affected Lender in
immediately available funds on the date of such assignment the principal of and
interest accrued to the date of payment on the Loans made by it hereunder and
all other amounts accrued for its account or owed to it hereunder.
 
SECTION 2.21. Borrowings by Approved Borrowers.  The Company may, at any time or
from time to time, designate one or more wholly owned Subsidiaries as Borrowers
hereunder by furnishing to the Administrative Agent a letter (a “Designation
Letter”) substantially in the form of Exhibit F-l hereto, duly completed and
executed by the Company and such Subsidiary, whereupon each Subsidiary so
designated shall become an Approved Borrower.  As soon as practicable upon
receipt of any such Designation Letter, the Administrative Agent shall send a
copy thereof to each Lender.  There may be no more than ten Approved Borrowers
at any one time.  So long as all principal and interest on all Loans of any
Approved Borrower have been paid in full, the Company may terminate an Approved
Borrower’s status as an Approved Borrower by furnishing to the Administrative
Agent a letter (a “Termination Letter”), substantially in the form of
Exhibit F-2 hereto, duly completed and executed by the Company and such Approved
Borrower.  Any Termination Letter furnished in
 
- 46 -

--------------------------------------------------------------------------------


accordance with this Section 2.21 shall be effective upon receipt by the
Administrative Agent.  Notwithstanding the foregoing, the delivery of a
Termination Letter with respect to any Approved Borrower shall not affect any
obligation of such Approved Borrower theretofore incurred.  Each Subsidiary set
forth in Schedule 2.21 shall be deemed an Approved Borrower until delivery of a
Termination Letter with respect to such Subsidiary.  Notwithstanding any other
provision herein, no Lender shall be required to make any Loan to an Approved
Borrower if any applicable law or regulation shall make it unlawful for any such
Lender to make or maintain any such Loan.
 
SECTION 2.22. Additional Costs.  (a)    If and so long as any Lender is required
to make special deposits with the Bank of England, to maintain reserve asset
ratios or to pay fees, in each case in respect of such Lender’s Eurocurrency
Loans in any Alternative Currency, such Lender may require the relevant Borrower
to pay, contemporaneously with each payment of interest on each of such Loans,
additional interest on such Loan at a rate per annum equal to the Mandatory
Costs Rate calculated in accordance with the formula and in the manner set forth
in Exhibit D hereto.
 
(b) If and so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank or the
European System of Central Banks, but excluding requirements reflected in the
Statutory Reserve Rate or the Mandatory Costs Rate) in respect of any of such
Lender’s Eurocurrency Loans in any Alternative Currency, such Lender may require
the relevant Borrower to pay, contemporaneously with each payment of interest on
each of such Lender’s Eurocurrency Loans subject to such requirements,
additional interest on such Loan at a rate per annum specified by such Lender to
be the cost to such Lender of complying with such requirements in relation to
such Loan.
 
(c) Any additional interest owed pursuant to paragraph (a) or (b) above shall be
determined by the relevant Lender, which determination shall be conclusive
absent manifest error, and notified to the relevant Borrower (with a copy to the
Administrative Agent) at least five Business Days before each date on which
interest is payable for the relevant Loan, and such additional interest so
notified to the relevant Borrower by such Lender shall be payable to the
Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan.
 
(d) If the cost to any Lender of making or maintaining any Loan to any Borrower
is increased (or the amount of any sum received or receivable by any Lender (or
its applicable lending office) is reduced) by an amount deemed in good faith by
such Lender to be material, by reason of the
 
- 47 -

--------------------------------------------------------------------------------


fact that such Borrower is incorporated in, or conducts business in, a
jurisdiction outside the United States of America, such Borrower shall indemnify
such Lender for such increased cost or reduction within 15 days after demand by
such Lender (with a copy to the Administrative Agent).  A certificate of such
Lender claiming compensation under this paragraph and setting forth the
additional amount or amounts to be paid to it hereunder (and the basis for the
calculation of such amount or amounts) shall be conclusive in the absence of
manifest error.
 
SECTION 2.23. Increase in the Aggregate Commitments.  (a)    The Company may, at
any time prior to the Termination Date (including on the Effective Date), by
notice to the Administrative Agent, request that the aggregate amount of the
Commitments be increased by a minimum amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof (each a “Requested Commitment
Increase”), in each case to be effective as of a date that is no later than
90 days prior to the scheduled Termination Date then in effect (any date on
which the aggregate Commitments are increased pursuant to this Section 2.23, an
“Increase Date”) as specified in the related notice to the Administrative Agent;
provided, however, that on and immediately following the Increase Date (i) in no
event shall the aggregate amount of the Commitments at any time exceed
$300,000,000 and (ii) the representations and warranties set forth in Article
III hereof shall be true and correct in all material respects on and as of the
date of the Increase Date with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, and at the time of and immediately after giving effect to
such Commitment Increase no Event of Default or Default shall have occurred and
be continuing.  Commitments may be increased pursuant to this Section 2.23 no
more than twice.
 
(b) The Administrative Agent shall promptly notify the Lenders of a request by
the Company for a Requested Commitment Increase, which notice shall include
(i) the proposed amount of the Requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date which shall be no later than 30 days after the
receipt by the Administrative Agent of notice from the Company pursuant to
Section 2.23(a) by which Lenders wishing to participate in the Requested
Commitment Increase must commit to an increase in the amount of their respective
Commitments (such date, the “Commitment Date”).  Each Lender that is willing to
participate in such Requested Commitment Increase (each an “Increasing Lender”)
shall, in its sole discretion, give written notice to the Administrative Agent
on or prior to the Commitment Date of the amount by which it is willing to
increase its Commitment (as to each Increasing Lender, its “Proposed Increase
Amount”).  If the aggregate Proposed Increase Amounts of all Increasing Lenders
exceeds the Requested Commitment Increase, then allocations among the Increasing
 
- 48 -

--------------------------------------------------------------------------------


Lenders will be based on the ratio of each Increasing Lender’s Proposed Increase
Amount to the aggregate of all Proposed Increase Amounts.
 
(c) Promptly following the Commitment Date, the Administrative Agent shall
notify the Company as to the amount of the aggregate Proposed Increase
Amounts.  If the amount of the aggregate Proposed Increase Amounts is less than
the Requested Commitment Increase, then the Company may extend offers to third
party financial institutions to participate in any portion of the Requested
Commitment Increase that has not been committed to by the Lenders as of the
applicable Commitment Date; provided, however, that the Commitment of each such
third party financial institution shall be in an amount equal to or greater than
$10,000,000.
 
(d) On each Increase Date, (x) each third party financial institution that
accepts an offer to participate in a Requested Commitment Increase in accordance
with Section 2.23 (a “New Lender”) shall become a Lender party to this Agreement
as of such Increase Date, and (y) the Commitment of each Increasing Lender for
such Requested Commitment Increase shall be increased by the Increasing Lender’s
Proposed Increase Amount (or if less, the amount allocated to such Lender
pursuant to the last sentence of Section 2.23 as of such Increase Date;
provided, however, that the Administrative Agent shall have received on or
before such Increase Date the following, each dated such date:
 
(i) a Lender Joinder Agreement substantially in the form of Exhibit G hereto
from each New Lender if any, duly executed by such financial institution, the
Administrative Agent and the Company;
 
(ii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing reasonably satisfactory to the Company and the
Administrative Agent; and
 
(iii) a certificate of the Company, dated the Increase Date and signed by a
Financial Officer of the Company, confirming compliance with the conditions
precedent set forth in Section 2.23 (a)(ii) and (a)(iii) above.
 
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.23, the Administrative Agent
shall notify the Lenders (including, without limitation, each New Lender) and
the Company, at or before 1:00 P.M. (New York City time), by facsimile, of the
occurrence of the Increase Date, the aggregate amount of the Commitment increase
on such date and the aggregate amount of the Commitments after giving effect to
such increase, to be effected on such Increase Date and shall record in the
Register the relevant information with respect to each Increasing Lender and
each New Lender (if any) on such date.  
 
- 49 -

--------------------------------------------------------------------------------


Commitments increased pursuant to this Section 2.23 shall be deemed a
“Commitment”.  On each Increase Date, Schedule 2.01 shall be automatically
deemed to be revised to reflect any increases in the Commitments of the Lenders
and any Commitments of New Lenders.  The Administrative Agent shall distribute a
copy of the revised Schedule 2.01 to the Company and each Lender (including each
New Lender) not later than the fifth Business Day following the applicable
Increase Date.
 
ARTICLE III
 
Representations and Warranties
 
Part A.  Representations and Warranties of the Company.  The Company represents
and warrants to each of the Lenders that:
 
SECTION 3.01. Corporate Existence.  Each of the Company and its Subsidiaries:
(a) is a corporation, partnership or other entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization; (b) has all requisite corporate or other power, and has all
material governmental licenses, authorizations, consents and approvals necessary
to own its assets and carry on its business as now being or as proposed to be
conducted; and (c) is qualified to do business and is in good standing in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify could (either
individually or in the aggregate) have a Material Adverse Effect.
 
SECTION 3.02. Financial Condition.  The Company has heretofore furnished to each
of the Lenders a consolidated balance sheet of the Company and its Subsidiaries
as at December 31, 2007, and the related consolidated statements of income, cash
flows and changes in shareholders’ equity of the Company and its Subsidiaries
for the fiscal year ended on such date, with the opinion thereon of
PricewaterhouseCoopers LLP, and the unaudited consolidated balance sheet of the
Company and its Subsidiaries as at June 30, 2008, and the related consolidated
statements of income and cash flows of the Company and its Subsidiaries for the
six-month period ended on such date.  All such financial statements present
fairly, in all material respects, the consolidated financial condition of the
Company and its Subsidiaries as at such dates and the consolidated results of
their operations for the fiscal year and six-month period ended on such dates
(subject, in the case of the financial statements as at June 30, 2008, to normal
year-end audit adjustments), all in accordance with generally accepted
accounting principles and practices applied on a consistent basis.  None of the
Company nor any of its Subsidiaries has on the date hereof any material
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized
 
- 50 -

--------------------------------------------------------------------------------


or anticipated losses from any unfavorable commitments, except as referred to or
reflected or provided for in the balance sheets as at such dates or the notes
thereto.  Since December 31, 2007, there has been no Material Adverse Change.
 
SECTION 3.03. Litigation.  Except as disclosed in note 10 of the audited annual
consolidated financial statements of the Company included in the Company’s Form
10-K for the fiscal year ended December 31, 2007, and in the notes to the
unaudited quarterly consolidated financial statements of the Company included in
the Company’s Form 10-Q for the fiscal quarter ended June 30, 2008, filed with
the Securities and Exchange Commission, there are no legal or arbitral
proceedings, or any proceedings by or before any Governmental Authority, now
pending or (to the knowledge of the Company) threatened against the Company or
any of its Subsidiaries that is materially likely to be adversely determined and
which, if adversely determined could (either individually or in the aggregate)
have a Material Adverse Effect.
 
SECTION 3.04. No Breach.  None of the execution and delivery of this Agreement,
the consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof will conflict with or result in a breach of, or
require any consent under, the charter or by-laws of the Company, or any
applicable law or regulation, or any order, writ, injunction or decree of any
court or Governmental Authority, or any material agreement or instrument to
which the Company or any of its Subsidiaries is a party or by which any of them
or any of their assets or properties is bound or to which any of them is
subject, or constitute a default under any such agreement or instrument.
 
SECTION 3.05. Action.  The Company has all necessary corporate power, authority
and legal right to execute, deliver and perform its obligations under this
Agreement; the execution, delivery and performance by the Company of this
Agreement has been duly authorized by all necessary corporate action on its part
(including, without limitation, any required shareholder approvals); and this
Agreement has been duly and validly executed and delivered by the Company and
constitutes its legal, valid and binding obligation, enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
SECTION 3.06. Approvals.  No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority,
 
- 51 -

--------------------------------------------------------------------------------


or any securities exchange, are necessary for the execution, delivery or
performance by the Company of this Agreement or for the legality, validity or
enforceability hereof.
 
SECTION 3.07. Use of Credit.  None of the Company nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of the Loans
hereunder will be used to buy or carry any Margin Stock.
 
SECTION 3.08. ERISA.  Each Plan, and, to the knowledge of the Company, each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other Federal or state law, and, except as
previously notified in writing in a notice to the Administrative Agent (which
shall promptly deliver a copy to each of the Lenders), no event or condition has
occurred and is continuing as to which the Company would be under an obligation
to furnish a report to the Lenders under Section 5.06 hereof.
 
SECTION 3.09. Taxes.  As of the date hereof, the Company and its Domestic
Subsidiaries are members of an affiliated group of corporations filing a
consolidated return for Federal income tax purposes, of which the Company is the
“common parent” (within the meaning of Section 1504 of the Code) of such
group.  The Company and its Subsidiaries have filed all Federal income tax
returns and all other material tax returns that are required to be filed by them
and have paid, accrued or reserved all taxes due pursuant to such returns or
pursuant to any assessment received by the Company or any of its
Subsidiaries.  The charges, accruals and reserves on the books of the Company
and its Subsidiaries in respect of taxes and other governmental charges are, in
the opinion of the Company, adequate.  The Company has in the ordinary course of
business given extensions or waivers of the statutes of limitations relating to
payment of U.S. Federal taxes and relating to various state, local and foreign
taxes or impositions, none of which might reasonably be expected to result in a
Material Adverse Effect.
 
SECTION 3.10. Investment Company Act.  Neither the Company nor any of its
Subsidiaries is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
 
SECTION 3.11. Material Agreements and Liens.  (a)    Part A of Schedule 3.11
hereto is a complete and correct list, as of the date hereof, of each credit
agreement, loan agreement, indenture, guarantee, letter of credit or other
arrangement providing for or otherwise relating to any
 
- 52 -

--------------------------------------------------------------------------------


Indebtedness or any extension of credit (or commitment for any extension of
credit) to, or guaranteed by, the Company or any of its Subsidiaries, the
aggregate principal or face amount of which equals or exceeds (or may equal or
exceed) $5,000,000, and the aggregate principal or face amount outstanding or
that may become outstanding under each such arrangement is correctly described
in Part A of such Schedule 3.11.
 
(b) Part B of Schedule 3.11 hereto is a complete and correct list, as of the
date hereof, of each Lien securing Indebtedness of any person, the aggregate
principal or face amount of which equals or exceeds (or may equal or exceed)
$5,000,000 and covering any property of the Company or any of its Subsidiaries,
and the aggregate Indebtedness secured (or that may be secured) by each such
Lien and the property covered by each such Lien is correctly described in Part B
of such Schedule 3.11.
 
SECTION 3.12. Environmental Matters.  (a)    Except as disclosed in the notes to
the unaudited quarterly consolidated financial statements of the Company
included in the Company’s Form 10-Q for the fiscal quarter ended June 30, 2008,
filed with the Securities and Exchange Commission and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither the Company nor any of
its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
 
(b) Except as disclosed in writing to the Administrative Agent (which shall
promptly deliver a copy to each of the Lenders), there has been no change in the
status of any matters relating to compliance with Environmental Laws that are
disclosed in the notes to the unaudited quarterly consolidated financial
statements of the Company included in the Company’s Form 10-Q for the fiscal
quarter ended June 30, 2008, filed with the Securities and Exchange Commission
that, individually or in the aggregate, has resulted in, or materially increased
the likelihood of, a Material Adverse Effect.
 
SECTION 3.13. Subsidiaries, etc.  Set forth in Schedule 3.13 hereto is a
complete and correct list, as of the date hereof, of all of the Subsidiaries of
the Company, together with, for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each person holding ownership interests in
such Subsidiary and (iii) the nature of the ownership interests held by each
such person and the percentage of ownership of such Subsidiary represented by
such ownership interests.
 
- 53 -

--------------------------------------------------------------------------------


SECTION 3.14. True and Complete Disclosure.  The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of the
Company to the Administrative Agent or any Lender in connection with the
negotiation, preparation or delivery of this Agreement or included herein or
delivered pursuant hereto, when taken as a whole, do not contain any untrue
statement of material fact or omit to state any material fact necessary to make
the statements herein or therein, in light of the circumstances under which they
were made, not misleading.  All written information furnished after the date
hereof by the Company and its Subsidiaries to the Administrative Agent and the
Lenders in connection with this Agreement and the transactions contemplated
hereby will be true, complete and accurate in every material respect, or (in the
case of projections) based on reasonable estimates, on the date as of which such
information is stated or certified.  There is no fact known to the Company that
could reasonably be expected to have a Material Adverse Effect that has not been
disclosed herein or in a report, financial statement, exhibit, schedule,
disclosure letter or other writing furnished to the Lenders (or to the
Administrative Agent for distribution to the Lenders) for use in connection with
the transactions contemplated hereby.
 
Part B.  Representations and Warranties of the Approved Borrowers.  Each
Approved Borrower represents and warrants to each of the Lenders as set forth in
Sections 3.15, 3.16, 3.17, 3.18 and 3.19 that:
 
SECTION 3.15. Corporate Existence of Approved Borrower.  It and each of its
Subsidiaries: (a) is a corporation, partnership or other entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization; (b) has all requisite corporate or other power, and has all
material governmental licenses, authorizations, consents and approvals necessary
to own its assets and carry on its business as now being or as proposed to be
conducted; and (c) is qualified to do business and is in good standing in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify would have a Material
Adverse Effect
 
SECTION 3.16. No Breach.  None of the execution and delivery of its Designation
Letter and this Agreement, the consummation of the transactions therein and
herein contemplated and compliance with the terms and provisions thereof and
hereof will conflict with or result in a breach of, or require any consent
under, the charter or by­laws or other organizational documents of such Approved
Borrower, or any applicable law or regulation, or any order, writ, injunction or
decree of any court or Governmental Authority or agency, or any material
agreement or instrument to which such Approved Borrower or any of its
Subsidiaries is a party or by which any of them or their assets or properties is
bound or to which any of them is subject, or constitute a default under any such
agreement or instrument.
 
- 54 -

--------------------------------------------------------------------------------


SECTION 3.17. Action.  Such Approved Borrower has all necessary corporate or
other power and authority to execute, deliver and perform its obligations under
its Designation Letter and this Agreement, and to perform its obligations
hereunder and thereunder; the execution and delivery by such Approved Borrower
of its Designation Letter and the performance by such Approved Borrower hereof
and thereof have been duly authorized by all necessary corporate or other action
on its part (including, without limitation, any required shareholder approvals);
and its Designation Letter, when executed and delivered by such Approved
Borrower, will constitute the legal, valid and binding obligation of such
Approved Borrower, enforceable against such Approved Borrower in accordance with
its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
SECTION 3.18. Approvals.  No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority are necessary for the
execution, delivery or performance by such Approved Borrower of its Designation
Letter or this Agreement or for the validity or enforceability thereof.
 
SECTION 3.19. Taxes on Payments of Approved Borrowers.  Except as disclosed to
the Lenders in writing prior to the delivery of such Approved Borrower’s
Designation Letter, there is no income, stamp or other tax of any country, or of
any taxing authority thereof or therein, imposed by or in the nature of
withholding or otherwise, which is imposed on any payment to be made by such
Approved Borrower pursuant hereto, or is imposed on or by virtue of the
execution, delivery or enforcement of its Designation Letter or this Agreement.
 
ARTICLE IV

 
Conditions of Effectiveness and Lending
 
SECTION 4.01. Effective Date.  The obligations of the Lenders under this
Agreement shall not become effective until the date on which each of the
following conditions shall have been satisfied (or waived in accordance with
Section 10.08):
 
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed
 
- 55 -

--------------------------------------------------------------------------------


signature page of this Agreement) that such party has signed a counterpart of
this Agreement.
 
(b) The Administrative Agent shall have received written opinions (each dated as
of the Effective Date and addressed to the Administrative Agent and the Lenders)
of (i) the general counsel of the Company, substantially in the form of
Exhibit E-l hereto and (ii) Jones, Day, Reavis & Pogue, counsel for the Company,
substantially in the form of Exhibit E-2 hereto.  The Company hereby requests
such counsel to deliver such opinions.
 
(c) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation (or such other analogous documents), including all
amendments thereto, of the Company, certified as of a recent date by the
Secretary of State of Delaware, and a certificate as to the good standing of the
Company as of a recent date, from the Secretary of State of Delaware; (ii) a
certificate of the Secretary or Assistant Secretary of the Company dated the
Effective Date certifying (A) that attached thereto is a true and complete copy
of the by-laws of the Company as in effect on the Effective Date and at all
times since a date prior to the date of the resolutions of the Company described
in item (B) below, (B) that attached thereto is a true and complete copy of
resolutions adopted by the Board of Directors of the Company authorizing the
execution, delivery and performance of this Agreement and the borrowings
hereunder by the Company, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation of the Company have not been amended since the date
of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer of the Company executing this Agreement or
any other document delivered in connection herewith; (iii) a certificate of
another officer of the Company as to the incumbency and signature of the
Secretary or such Assistant Secretary of the Company executing the certificate
pursuant to (ii) above; and (iv) such other documents as the Lenders or counsel
for the Administrative Agent may reasonably request.
 
(d) The representations and warranties set forth in Article III hereof are true
and correct on and as of the Effective Date.
 
(e) No Event of Default or Default shall have occurred and be continuing on the
Effective Date.
 
(f) The Administrative Agent shall have received a certificate of the Company,
dated the Effective Date and signed by a Financial Officer of the Company,
confirming compliance with the conditions precedent set forth in paragraphs (b)
and (c) of Section 4.03.
 
- 56 -

--------------------------------------------------------------------------------


(g) The prior or contemporaneous termination of all commitments of the lenders
under the 364-Day Credit Agreement dated as of November 6, 2007 among the
Company, the Lenders named therein and JPMorgan Chase Bank, N.A., as
Administrative Agent and payment in full of all Indebtedness outstanding
thereunder.
 
(h) The Administrative Agent shall have received all fees and other amounts due
and payable to the Administrative Agent or the Lenders on or prior to such date.
 
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing and any other provision herein to the
contrary, the obligations of the Lenders to make Loans to any Borrower hereunder
shall not become effective unless each of the foregoing conditions is satisfied
(or waived pursuant to Section 10.08) at or prior to 2:00 p.m., New York City
time, on November 15, 2008 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).
 
SECTION 4.02. First Borrowing by Each Approved Borrower.  On the date of any
Approved Borrower’s initial Borrowing hereunder, the obligations of the Lenders
to make Loans to such Approved Borrower are subject to the satisfaction of (or
waiver in accordance with Section 10.08 of) each of the conditions set forth in
Section 4.01 and the following further conditions:
 
(a) The Administrative Agent shall have received a favorable written opinion of
the general counsel of such Approved Borrower dated as of a recent date and
addressed to the Lenders, to the effect set forth in Exhibit E-l hereto, subject
to necessary changes to reflect local law.
 
(b) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation (or such other analogous documents), including all
amendments thereto, of such Approved Borrower, certified as of a recent date by
the Secretary of State (or other appropriate Governmental Authority) of the
state (or country) of its organization or such other evidence as is reasonably
satisfactory to the Administrative Agent, and a certificate as to the good
standing (or other analogous certification to the extent available) of such
Approved Borrower as of a recent date, from such Secretary of State (or other
appropriate Governmental Authority) or such other evidence reasonably acceptable
to the Administrative Agent; (ii) a certificate of the Secretary or Assistant
Secretary of such Approved Borrower dated the date on which such Loans are to be
made and certifying (A) that attached thereto is a true and complete copy of the
by-laws (or such other analogous documents to the extent available) of such
Approved Borrower as in effect on the date of such certificate and at all times
since a date prior to the date of the
 
- 57 -

--------------------------------------------------------------------------------


resolution of such Approved Borrower described in item (B) below, (B) that
attached thereto is a true and complete copy of resolutions adopted by the Board
of Directors of such Approved Borrower authorizing the execution, delivery and
performance of the Designation Letter delivered by such Approved Borrower and
the borrowings hereunder by such Approved Borrower, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect,
(C) that the certificate or articles of incorporation (or other analogous
documents) of such Approved Borrower have not been amended since the date of the
last amendment thereto shown on the certificate of good standing (or other
analogous certification or such other evidence reasonably acceptable to the
Administrative Agent) furnished pursuant to clause (i) above, and (D) as to the
incumbency and specimen signature of each officer of such Approved Borrower
executing the Designation Letter delivered by such Approved Borrower or any
other document delivered in connection herewith or therewith; (iii) a
certificate of another officer of such Approved Borrower as to the incumbency
and signature of the Secretary or such Assistant Secretary of such Approved
Borrower executing the certificate pursuant to (ii) above; and (iv) such other
documents as the Lenders or counsel for the Administrative Agent, may reasonably
request.
 
(c) The Administrative Agent shall have received (with sufficient copies for
each Lender) a Designation Letter, duly executed by such Approved Borrower and
the Company and acknowledged by the Administrative Agent.
 
(d) The Administrative Agent shall have received certificates of each of the
Company and the applicable Approved Borrower, dated such date and signed, in the
case of the Company, by a Financial Officer of the Company, and in the case of
any Borrower other than the Company, a Responsible Officer of such Borrower,
confirming compliance with the conditions precedent set forth in paragraphs (b)
and (c) of Section 4.03.
 
Upon the satisfaction of the conditions precedent set forth in this
Section 4.02, such Approved Borrower shall become a Borrower hereunder with the
same force and effect as if originally named as a Borrower hereunder.  The
rights and obligations of each Borrower hereunder shall remain in full force and
effect notwithstanding the addition of any new Borrower as a party to this
Agreement.
 
SECTION 4.03. All Borrowings.  On the date of each Borrowing (it being
understood that a continuation, conversion or other change in interest rate
pursuant to Section 2.05 shall not be subject to this Section 4.03), the
obligations of the Lenders to make the Loans comprising such Borrowing are
subject to the satisfaction of the following conditions:
 
- 58 -

--------------------------------------------------------------------------------


(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 or Section 2.04, as applicable.
 
(b) The representations and warranties set forth in Article III hereof shall be
true and correct in all material respects on and as of the date of such
Borrowing with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date; provided, however, that no representation as to either (i) the absence of
any Material Adverse Change in the financial condition of the Company, as
provided in the last sentence of Section 3.02, or (ii) the absence of any
pending or threatened legal or arbitral proceedings, or any proceedings by or
before any Governmental Authority, that could have a Material Adverse Effect on
the Company, as provided in Section 3.03, shall be required as a condition to
any Borrowing following the Effective Date.
 
(c) Each Borrower shall be in compliance with all the terms and provisions set
forth herein and in each other Loan Document on its part to be observed or
performed, and at the time of and immediately after giving effect to such
Borrowing no Event of Default or Default shall have occurred and be continuing.
 
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrowers on the date of such Borrowing as to the matters specified in
paragraphs (b) and (c) of this Section 4.03.
 
ARTICLE V

 
Affirmative Covenants
 
The Company covenants and agrees with each Lender and the Administrative Agent
that, so long as this Agreement shall remain in effect or the principal of or
interest on any Loan, any Fees or any other expenses or amounts payable under
any Loan Document shall be unpaid, unless the Required Lenders shall otherwise
consent in writing, the Company will, and will cause each of its Subsidiaries
to:
 
SECTION 5.01. Existence; Businesses and Properties.  (a)   Preserve and maintain
its corporate existence, rights (charter and statute) and material franchises,
except as otherwise permitted by Section 6.03; provided, however, that the
Company shall not be required to preserve any such right or franchise if (i) the
Company shall determine that the preservation thereof is no longer desirable in
the conduct of the business of the Company and (ii) the loss of any such right
or franchise is not disadvantageous in any material respect to the Lenders.
 
- 59 -

--------------------------------------------------------------------------------


(b) Comply in all material respects with all applicable laws, rules, regulations
and orders (including, without limitation, laws requiring payment of all taxes,
assessments and governmental charges imposed upon it or upon its property except
to the extent contested in good faith by appropriate proceedings) and all
Environmental Laws except where the failure to so comply would not result in a
Material Adverse Change.
 
(c) Maintain and preserve all of its properties which are used in the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, to the extent that any failure to do so would result in a Material
Adverse Change and except for dispositions thereof permitted by Section 6.03.
 
SECTION 5.02. Insurance.  Maintain insurance with financially sound and
reputable insurance companies (which insurance companies shall, in any event,
have an A.M. Best rating of “B+” or better), and with respect to property and
risks of a character usually maintained by corporations engaged in the same or
similar business similarly situated, against loss, damage and liability of the
kinds and in the amounts customarily maintained by such corporations.
 
SECTION 5.03. Obligations and Taxes.  Pay its Indebtedness and other obligations
promptly and in accordance with their terms and pay and discharge promptly when
due all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise which, if unpaid, might give rise to a Lien
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the Company shall have
set aside on its books adequate reserves with respect thereto.
 
SECTION 5.04. Financial Statements, Reports, etc.  In the case of the Company,
furnish to the Administrative Agent:
 
(a) within 65 days after the end of each fiscal year, its consolidated balance
sheets and related statements of income, changes in stockholders’ equity and
cash flows, showing the financial condition of the Company and its Subsidiaries
as of the close of such fiscal year and the results of its operations and the
operations of its Subsidiaries during such year, all audited by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing acceptable to the Required Lenders and accompanied by an
opinion of such accountants (which shall not be qualified in any material
respect) to the effect that such consolidated
 
- 60 -

--------------------------------------------------------------------------------


financial statements fairly present the financial condition and results of
operations of the Company on a consolidated basis in accordance with GAAP
consistently applied;
 
(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated balance sheets and related statements of
income and cash flows, showing the financial condition of the Company and its
Subsidiaries as of the close of such fiscal quarter and the results of its
operations and the operations of its Subsidiaries during such fiscal quarter and
the then elapsed portion of such fiscal year, all certified by one of its
Financial Officers as fairly presenting the financial condition and results of
operations of the Company on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments;
 
(c) concurrently with any delivery of financial statements under (a) or
(b) above, a certificate of the accounting firm or Financial Officer opining on
or certifying such statements (which certificate, when furnished by an
accounting firm, may be limited to accounting matters and disclaim
responsibility for legal interpretations) (i) certifying that no Event of
Default or Default has occurred or, if such an Event of Default or Default has
occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto and (ii) setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the covenant contained in Section 6.06;
 
(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials (other than materials
ministerial or administrative in nature) filed by it with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any of or all
the functions of such Commission, or with any national securities exchange, or
distributed to its shareholders, as the case may be; and
 
(e) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
 
Documents required to be delivered under this Section 5.04 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the earliest date on which such documents are posted on, or a link to such
documents is provided on (i) the Company’s website on the internet at
www.harsco.com, (ii) the website of the U.S. Securities and Exchange Commission
or (iii) the Platform.
 
- 61 -

--------------------------------------------------------------------------------


SECTION 5.05. Litigation and Other Notices.  Furnish to the Administrative Agent
and each Lender prompt written notice of the following:
 
(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;
 
(b) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against the Company or any
Affiliate thereof which, if adversely determined, could reasonably be expected
to result in a Material Adverse Change; and
 
(c) any other development that has resulted in, or could reasonably be
anticipated to result in, a Material Adverse Change.
 
SECTION 5.06. ERISA.  (a)   Comply in all material respects with the applicable
provisions of ERISA and the Code and (b) furnish to the Administrative Agent and
each Lender (i) as soon as possible, and in any event within 30 days after any
Responsible Officer of the Company or any ERISA Affiliate either knows or has
reason to know that any Reportable Event has occurred that alone or together
with any other Reportable Event could reasonably be expected to result in
liability of the Company to the PBGC in an aggregate amount exceeding
$5,000,000, a statement of a Financial Officer setting forth details as to such
Reportable Event and the action proposed to be taken with respect thereto,
together with a copy of the notice, if any, of such Reportable Event given to
the PBGC, (ii) promptly after receipt thereof, a copy of any notice the Company
or any ERISA Affiliate may receive from the PBGC relating to the intention of
the PBGC to terminate any Plan or Plans (other than a Plan maintained by an
ERISA Affiliate which is considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Section 414 of the Code) or to appoint a trustee to
administer any Plan or Plans, and (iii) within 10 days after the due date for
filing with the PBGC of a notice of failure to make a required installment or
other payment with respect to a Plan, a statement of a Financial Officer setting
forth details as to such failure and the action proposed to be taken with
respect thereto, together with a copy of such notice given to the PBGC.
 
SECTION 5.07. Maintaining Records.  Maintain all financial records in accordance
with GAAP and unless protected by attorney-client privilege permit any
representatives designated by any Lender, upon reasonable request, to examine
and make abstracts from the records and books of account of, and visit the
properties of, the Company or any of its Subsidiaries, and to discuss the
affairs, finances and condition of the Company or any Subsidiary with the
officers thereof and independent
 
- 62 -

--------------------------------------------------------------------------------


accountants therefor all upon reasonable notice, at such reasonable times and as
often as may reasonably be desired, provided that all non-public information
obtained by any such Lender pursuant to this Agreement and/or the other Loan
Documents shall be treated as confidential in accordance with Section 10.19.
 
SECTION 5.08. Use of Proceeds.  Use the proceeds of the Loans only for the
purposes set forth in the preamble to this Agreement.
 
ARTICLE VI
 


 
Negative Covenants
 
The Company covenants and agrees with each Lender and the Administrative Agent
that, so long as this Agreement shall remain in effect or the principal of or
interest on any Loan, any Fees or any other expenses or amounts payable under
any Loan Document shall be unpaid, unless the Required Lenders shall otherwise
consent in writing, the Company will not, and will not cause or permit any of
its Subsidiaries to:
 
SECTION 6.01. Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:
 
(a) Liens in existence on the date hereof and listed in Part B of Schedule 3.11
hereto;
 
(b) Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or that are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Company or the affected Subsidiaries, as the case may be, in
accordance with GAAP;
 
(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith and by
appropriate proceedings and Liens securing judgments but only to the extent for
an amount and for a period not resulting in an Event of Default under
Article VII clause (i) hereof;
 
(d) pledges or deposits under worker’s compensation, unemployment insurance and
other social security legislation;
 
(e) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases, statutory obligations, surety and appeal
 
- 63 -

--------------------------------------------------------------------------------


bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(f) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of property or
minor imperfections in title thereto that, in the aggregate, are not material in
amount, and that do not in any case materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of the Company or any of its Subsidiaries;
 
(g) Liens on property of any person that becomes a Subsidiary of the Company
after the date of this Agreement; provided that such Liens are in existence at
the time such person becomes a Subsidiary of the Company and were not created in
anticipation thereof;
 
(h) Liens upon real and/or tangible personal property acquired after the date
hereof (by purchase, construction or otherwise) by the Company or any of its
Subsidiaries, each of which Liens either (A) existed on such property before the
time of its acquisition and was not created in anticipation thereof or (B) was
created solely for the purpose of securing Indebtedness representing, or
incurred to finance, refinance or refund, the cost (including the cost of
construction and any transaction costs related to such acquisition or financing,
refinancing or refunding) of such property; provided that no such Lien shall
extend to or cover any property of the Company or such Subsidiary other than the
property so acquired and improvements thereon;
 
(i) additional Liens upon real and/or personal property created after the date
hereof; provided that the aggregate Indebtedness secured thereby and incurred on
and after the date hereof shall not exceed $25,000,000 in the aggregate at any
one time outstanding; and
 
(j) any extension, renewal or replacement of any of the foregoing; provided that
the Liens permitted hereunder shall not be spread to cover any additional
Indebtedness or property (other than a substitution of like property).
 
SECTION 6.02. Sale and Lease-Back Transactions.  Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (such an arrangement, a “Sale and Lease-Back
Transaction”), other than (i) Sale and Lease-Back Transactions entered into in
connection with the financing of aircraft to be used in connection with the
Company’s business capitalized on
 
- 64 -

--------------------------------------------------------------------------------


the books of the Company or treated as operating leases if the aggregate sale
price of all such Sale and Lease-Back Transactions does not exceed $25,000,000
in aggregate amount at any time outstanding, and (ii) Sale and Lease-Back
Transactions capitalized on the books of the Company or treated as operating
leases (other than a Sale and Lease-Back Transaction permitted by clause (i)
above) if the aggregate sale price of all such Sale and Lease-Back Transactions
does not exceed $25,000,000 in aggregate amount at any time outstanding.
 
SECTION 6.03. Mergers, Sales of Assets, etc.  (a)  In the case of any Borrower,
consolidate or merge with or into any other corporation or convey, transfer or
lease its properties and assets substantially as an entirety to any person,
unless:
 
(i) the corporation formed by such consolidation or merger or the person which
acquires by conveyance or transfer, or which leases, the properties and assets
of such Borrower substantially as an entirety shall be a corporation organized
and existing under the laws of the United States of America or any state or the
District of Columbia and shall expressly assume, by an agreement supplemental
hereto, executed and delivered to each other party hereto, in form satisfactory
to the Administrative Agent, the due and punctual payment of the principal of
and interest on the Loans and all other obligations of such Borrower under the
Loan Documents and the performance or observance of every covenant of this
Agreement on the part of such Borrower to be performed or observed;
 
(ii) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing; and
 
(iii) the Company shall have delivered to the Administrative Agent an officers’
certificate and an opinion of counsel, each stating that such consolidation,
merger, conveyance, transfer or lease and such supplemental agreement comply
with this paragraph (a) and that all conditions precedent herein provided for
relating to such transaction have been complied with.
 
(b) Upon any consolidation by any Borrower with or merger by any Borrower into
any other corporation or any conveyance, transfer or lease of the properties and
assets of any Borrower substantially as an entirety in accordance with
paragraph (a) above, the successor corporation formed by such consolidation or
into which such Borrower is merged or to which such conveyance, transfer or
lease is made shall succeed to, and be substituted for, and may exercise every
right and power of, the applicable Borrower under the Loan Documents with the
same effect as if such successor corporation had 
 
- 65 -

--------------------------------------------------------------------------------


been named as a Borrower herein, and thereafter, the predecessor corporation
shall be relieved of all obligations and covenants under the Loan Documents.
 
SECTION 6.04. Lines of Business; Fiscal Year.  Engage or invest in operations
engaging to any substantial extent in any line or lines of business activity
other than the business of manufacturing, providing, distributing and selling
such diverse goods and industrial services, principally for industrial,
commercial, construction and defense applications, the same or similar to those
goods and services as are manufactured, provided, distributed and sold by the
Company on the date hereof and business activities reasonably related,
ancillary, similar or supportive thereto.  In the case of the Company, change
its fiscal year end from that in effect at December 31, 2007.
 
SECTION 6.05. Transactions with Affiliates.  Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except that as
long as no Default or Event of Default shall have occurred and be continuing,
the Company or any Subsidiary may engage in any of the foregoing transactions in
the ordinary course of business at prices and on terms and conditions not less
favorable to the Company or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties.
 
SECTION 6.06. Total Debt to Total Capital Ratio.  The Company will not permit
the ratio of Total Debt to Total Capital at any time on or after the date hereof
to exceed the ratio 0.60 to 1.
 
ARTICLE VII

 
Events of Default
 
In case of the happening of any of the following events (“Events of Default”):
 
(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings hereunder, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished;
 
(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;
 
- 66 -

--------------------------------------------------------------------------------


(c) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in (b) above) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five days;
 
(d) default shall be made in the due observance or performance by any of the
Borrowers or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a) or 5.05 or in Article VI;
 
(e) default shall be made in the due observance or performance by any of the
Borrowers or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in (b), (c) or (d) above) and such
default shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent or any Lender to the Company;
 
(f) (i) the Company or any Subsidiary shall (A) fail to pay any principal or
interest, regardless of amount, due in respect of any Indebtedness in a
principal amount in excess of (I) $20,000,000, in the case of any single
obligation, or (II) $20,000,000, in the case of all obligations in the
aggregate, in each case, when and as the same shall become due and payable, or
(B) fail to observe or perform any other term, covenant, condition or agreement
contained in any agreement or instrument evidencing or governing any
Indebtedness in an aggregate principal amount in excess of $20,000,000 and such
failure shall continue beyond any applicable grace period; or (ii) Indebtedness
of the Company and its Subsidiaries, or any of them, in a principal amount in
excess of (A) $20,000,000, in the case of any single obligation, or (B)
$20,000,000, in the case of all obligations in the aggregate, shall be declared
due and payable or required to be prepaid prior to its stated maturity;
 
(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Borrower or any Material Subsidiary, or of a substantial part of
the property or assets of any Borrower or a Material Subsidiary, under Title 11
of the United States Code, as now constituted or hereafter amended, or any other
Federal or state bankruptcy, insolvency, receivership or similar law (or similar
statute or law in any other jurisdiction), (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Borrower or any Material Subsidiary or for a substantial part of the property or
assets of any Borrower or a Material Subsidiary or (iii) the winding-up or
liquidation of any Borrower or any Material Subsidiary; and such proceeding or
petition shall continue undismissed for 45 days or an order or decree approving
or ordering any of the foregoing shall be entered;
 
- 67 -

--------------------------------------------------------------------------------


(h) any Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal or
state bankruptcy, insolvency, receivership or similar law (or similar statute or
law in any other jurisdiction), (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in (g) above, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Borrower or any Material Subsidiary or for a substantial part of the
property or assets of any Borrower or any Material Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors,
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due or (vii) take any action for the purpose of effecting
any of the foregoing;
 
(i) one or more judgments for the payment of money in an aggregate amount in
excess of $20,000,000 (exclusive of amounts fully covered by insurance where the
insurer has admitted liability in respect of such judgment) shall be rendered
against any Borrower, any Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 60 consecutive days during which
60 days execution shall not be effectively stayed, or otherwise being
appropriately contested in good faith, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of any Borrower or any
Subsidiary to enforce any such judgment;
 
(j) a Reportable Event or Reportable Events, or a failure to make a required
installment or other payment (within the meaning of Section 412(n)(l) of the
Code as in effect on the date of this Agreement), shall have occurred with
respect to any Plan or Plans that reasonably could be expected to result in
liability of any Borrower to the PBGC or to a Plan in an aggregate amount
exceeding $10,000,000 and, within 30 days after the reporting of any such
Reportable Event to the Administrative Agent or after the receipt by the
Administrative Agent of the statement required pursuant to Section 5.06, the
Administrative Agent shall have notified such Borrower in writing that (i) the
Required Lenders have made a determination that, on the basis of such Reportable
Event or Reportable Events or the failure to make a required payment, there are
reasonable grounds (A) for the termination of such Plan or Plans by the PBGC,
(B) for the appointment by the appropriate United States District Court of a
trustee to administer such Plan or Plans or (C) for the imposition of a lien in
favor of a Plan and (ii) as a result thereof an Event of Default exists
hereunder; or a trustee shall be appointed by a United States District Court to
administer any such Plan or Plans; or the PBGC shall institute proceedings to
terminate any Plan or Plans;
 
- 68 -

--------------------------------------------------------------------------------


(k) the Guarantor’s guarantee hereunder shall become ineffective for any reason
or the Guarantor shall deny its obligations as a guarantor hereunder in writing;
or
 
(l) there shall have occurred a Change in Control;
 
then, and in every such event (other than an event with respect to a Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, with the consent of the
Required Lenders, may, or at the request of the Required Lenders, shall, by
notice to the Borrowers, take either or both of the following actions, at the
same or different times: (i) terminate forthwith the Commitments and
(ii) declare the Loans then outstanding to be forthwith due and payable in whole
or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Borrowers accrued hereunder and under any other
Loan Document, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrowers, anything contained herein or in any other
Loan Document to the contrary notwithstanding; and in any event with respect to
a Borrower described in paragraph (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrowers, anything contained herein or in any other
Loan Document to the contrary notwithstanding.
 
ARTICLE VIII

 
The Administrative Agent
 
SECTION 8.01. Appointment and Authority.   Each Lender Party hereby irrevocably
appoints Citibank, N.A. to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and no Borrower shall have rights as a third party
beneficiary of any of such provisions.
 
SECTION 8.02. Administrative Agent Individually.  (a) The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may
 
- 69 -

--------------------------------------------------------------------------------


exercise the same as though it were not the Administrative Agent and the term
“Lender” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with any
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.
 
(b) Each Lender understands that the Person serving as Administrative Agent,
acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 8.02 as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Borrowers or their
respective Affiliates.  Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Borrowers and their Affiliates and including holding, for its own account or on
behalf of others, equity, debt and similar positions in any Borrower or their
respective Affiliates), including trading in or holding long, short or
derivative positions in securities, loans or other financial products of one or
more of the Borrowers or their Affiliates.  Each Lender understands and agrees
that in engaging in the Activities, the Agent’s Group may receive or otherwise
obtain information concerning the Obligors or their Affiliates (including
information concerning the ability of the Borrowers to perform their respective
Obligations hereunder and under the other Loan Documents) which information may
not be available to any of the Lenders that are not members of the Agent’s
Group.  None of the Administrative Agent nor any member of the Agent’s Group
shall have any duty to disclose to any Lender or use on behalf of the Lenders,
and shall not be liable for the failure to so disclose or use, any information
whatsoever about or derived from the Activities or otherwise (including any
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Borrower or any Affiliate of any
Borrower) or to account for any revenue or profits obtained in connection with
the Activities, except that the Administrative Agent shall deliver or otherwise
make available to each Lender such documents as are expressly required by any
Loan Document to be transmitted by the Administrative Agent to the Lenders.
 
(c) Each Lender further understands that there may be situations where members
of the Agent’s Group or their respective customers
 
- 70 -

--------------------------------------------------------------------------------


(including the Borrowers and their Affiliates) either now have or may in the
future have interests or take actions that may conflict with the interests of
any one or more of the Lenders (including the interests of the Lenders hereunder
and under the other Loan Documents).  Each Lender agrees that no member of the
Agent’s Group is or shall be required to restrict its activities as a result of
the Person serving as Administrative Agent being a member of the Agent’s Group,
and that each member of the Agent’s Group may undertake any Activities without
further consultation with or notification to any Lender Party.  None of (i) this
Agreement nor any other Loan Document, (ii) the receipt by the Agent’s Group of
information (including Information) concerning the Borrowers or their Affiliates
(including information concerning the ability of the Obligors to perform their
respective Obligations hereunder and under the other Loan Documents) nor (iii)
any other matter shall give rise to any fiduciary, equitable or contractual
duties (including without limitation any duty of trust or confidence) owing by
the Administrative Agent or any member of the Agent’s Group to any Lender
including any such duty that would prevent or restrict the Agent’s Group from
acting on behalf of customers (including the Borrowers or their Affiliates) or
for its own account.
 
SECTION 8.03. Duties of Administrative Agent; Exculpatory Provisions.  (a)  The
Administrative Agent’s duties hereunder and under the other Loan Documents are
solely ministerial and administrative in nature and the Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, but shall be required
to act or refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the written direction of the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent or any of its
Affiliates to liability or that is contrary to any Loan Document or applicable
law.
 
(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.04 or Article VII or (ii) in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall be deemed not to have knowledge of any Default or the event or
events that give or may give rise to any Default unless
 
- 71 -

--------------------------------------------------------------------------------


and until any Borrower or any Lender shall have given notice to the
Administrative Agent describing such Default and such event or events.
 
(c) Neither the Administrative Agent nor any member of the Agent’s Group shall
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty, representation or other information made or supplied in or
in connection with this Agreement or any other Loan Document or the information
memorandum, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, or instrument or (v)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than (but subject to the foregoing clause (ii)) to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
 
(d) Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or  any of its Related Parties to carry out any “know your
customer” or other checks in relation to any person on behalf of any Lender and
each Lender confirms to the Administrative Agent that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its Related Parties.
 
SECTION 8.04. Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless an officer of the Administrative
Agent responsible for the transactions contemplated hereby shall have received
notice to the contrary from such Lender prior to the making of such Loan.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and
 
- 72 -

--------------------------------------------------------------------------------


shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
 
SECTION 8.05. Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  Each such sub agent and the Related
Parties of the Administrative Agent and each such sub agent shall be entitled to
the benefits of all provisions of this Article VIII and Section 10.05 (as though
such sub-agents were the “Administrative Agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
 
SECTION 8.06. Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lender and the
Borrowers.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrowers, to appoint a
successor, which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank with an office in New York, New York.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (such 30-day period, the “Lender Appointment
Period”), then the retiring Administrative Agent may on behalf of the Lenders,
appoint a successor Administrative Agent meeting the qualifications set forth
above.  In addition and without any obligation on the part of the retiring
Administrative Agent to appoint, on behalf of the Lenders, a successor
Administrative Agent, the retiring Administrative Agent may at any time upon or
after the end of the Lender Appointment Period notify the Borrowers and the
Lenders that no qualifying Person has accepted appointment as successor
Administrative Agent and the effective date of such retiring Administrative
Agent’s resignation which effective date shall be no earlier than three business
days after the date of such notice.  Upon the resignation effective date
established in such notice and regardless of whether a successor Administrative
Agent has been appointed and accepted such appointment, the retiring
Administrative Agent’s resignation shall nonetheless become effective and (i)
the retiring Administrative Agent shall be discharged from its duties and
obligations as Administrative Agent hereunder and under the other Loan Documents
and (ii) all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph.  Upon the
acceptance of a successor’s appointment as Administrative Agent
 
- 73 -

--------------------------------------------------------------------------------


hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties as Administrative Agent of the retiring
(or retired) Administrative Agent, and the retiring Administrative Agent shall
be discharged from all of its duties and obligations as Administrative Agent
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this paragraph).  The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.05
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
 
SECTION 8.07. Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender confirms to the Administrative Agent, each other Lender and each of their
respective Related Parties that it (i) possesses (individually or through its
Related Parties) such knowledge and experience in financial and business matters
that it is capable, without reliance on the Administrative Agent, any other
Lender or any of their respective Related Parties, of evaluating the merits and
risks (including tax, legal, regulatory, credit, accounting and other financial
matters) of (x) entering into this Agreement, (y) making Loans and other
extensions of credit hereunder and (z) in taking or not taking actions hereunder
and thereunder, (ii) is financially able to bear such risks and (iii) has
determined that entering into this Agreement and making Loans hereunder is
suitable and appropriate for it.
 
(b)           Each Lender acknowledges that (i) it is solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the other Loan Documents, (ii)
that it has, independently and without reliance upon the Administrative Agent,
any other Lender or any of their respective Related Parties, made its own
appraisal and investigation of all risks associated with, and its own credit
analysis and decision to enter into, this Agreement based on such documents and
information, as it has deemed appropriate and (iii) it will, independently and
without reliance upon the Administrative Agent, any other Lender or any of their
respective Related Parties, continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Loan Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:
 
- 74 -

--------------------------------------------------------------------------------


(i)           the financial condition, status and capitalization of the
Borrowers;
 
(ii)           the legality, validity, effectiveness, adequacy or enforceability
of this Agreement and each other Loan Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Loan Document;
 
(iii)           determining compliance or non-compliance with any condition
hereunder to the making of a Loan and the form and substance of all evidence
delivered in connection with establishing the satisfaction of each such
condition;
 
(iv)           the adequacy, accuracy and/or completeness of the information
memorandum and any other information delivered by the Administrative Agent, any
other Lender or by any of their respective Related Parties under or in
connection with this Agreement or any other Loan Document, the transactions
contemplated hereby and thereby or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Loan Document.
 
SECTION 8.08. No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Persons acting as Bookrunners or Arrangers listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or as a Lender hereunder.
 
ARTICLE IX

 
Guarantee
 
SECTION 9.01. Guarantee.  The Guarantor hereby guarantees to each Lender and the
Administrative Agent and their respective successors and assigns the prompt
payment in full when due (whether at stated maturity, by acceleration, by
optional prepayment or otherwise) of the principal of and interest on the Loans
made by the Lenders to any Approved Borrower and all other amounts from time to
time owing to the Lenders or the Administrative Agent by any Approved Borrower
under this Agreement or pursuant to its Designation Letter, strictly in
accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”).  The Guarantor hereby further agrees that
if any Approved Borrower shall fail to pay in full when due (whether at stated
maturity, by acceleration, by optional prepayment or otherwise) any of the
Guaranteed Obligations, the Guarantor will promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal
 
- 75 -

--------------------------------------------------------------------------------


of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.
 
SECTION 9.02. Obligations Unconditional.  The obligations of the Guarantor under
Section 9.01 hereof are absolute and unconditional irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of any
Approved Borrower under this Agreement or any other agreement or instrument
referred to herein or therein (including, without limitation, any Designation
Letter), or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any law, regulation, decree or
order of any jurisdiction, or any other event, affecting any term of any
Guaranteed Obligations, irrespective of any other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent of this Section 9.02 that the obligations of
the Guarantor hereunder shall be absolute and unconditional under any and all
circumstances.  Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not affect the
liability of the Guarantor hereunder:
 
(i) at any time or from time to time, without notice to the Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
 
(ii) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein or therein shall be done or
omitted; or
 
(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein or therein shall be waived or any other guarantee
of any of the Guaranteed Obligations or any security therefor shall be released
or exchanged in whole or in part or otherwise dealt with.
 
The Guarantor hereby expressly waives diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against any
Approved Borrower under this Agreement or any other agreement or instrument
referred to herein or therein, or against any other person under any other
guarantee of, or security for, any of the Guaranteed Obligations.
 
- 76 -

--------------------------------------------------------------------------------


SECTION 9.03. Reinstatement.  The obligations of the Guarantor under this
Article IX shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Approved Borrower in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise and the Guarantor agrees that it will
indemnify the Administrative Agent and each Lender on demand for all reasonable
costs and expenses (including, without limitation, fees of counsel) incurred by
the Administrative Agent or such Lender in connection with such rescission or
restoration.
 
SECTION 9.04. Subrogation.  The Guarantor hereby irrevocably waives all rights
of subrogation or contribution, whether arising by operation of law (including,
without limitation, any such right arising under Title 11 of the United States
Code) or otherwise, by reason of any payment by it pursuant to the provisions of
this Article IX and further agrees that for the benefit of each of its creditors
(including, without limitation, each Lender and the Administrative Agent) that
any such payment by it of the Guaranteed Obligations of any Approved Borrower
shall constitute a contribution of capital by the Guarantor to such Approved
Borrower.
 
SECTION 9.05. Remedies.  The Guarantor agrees that, as between the Guarantor and
the Lenders, the obligations of any Approved Borrower under this Agreement may
be declared to be forthwith due and payable as provided in Article VII hereof
(and shall be deemed to have become automatically due and payable in the
circumstances provided in said Article VII) for purposes of Section 9.01 hereof
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against any Approved Borrower and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by such Approved Borrower)
shall forthwith become due and payable by the Guarantor for purposes of such
Section 9.01.
 
SECTION 9.06. Continuing Guarantee.  The guarantee in this Article IX is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.
 
ARTICLE X

 
Miscellaneous
 
SECTION 10.01. Notices.  (a)Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
- 77 -

--------------------------------------------------------------------------------


(i) if to the Company, to it at P.O. Box 8888, Camp Hill, Pennsylvania
17001-8888, Attention of Gary J. Findling (Facsimile No. 717-612-5619), with a
copy to the General Counsel (Facsimile No. 717-763-6402);
 
(ii) if to an Approved Borrower, to it at its address as set forth in its
Designation Letter;
 
(iii) if to the Administrative Agent, to the Administrative Agent’s Office;
 
(iv) if to a Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire or in the Assignment and Acceptance pursuant to
which such Lender shall have become a party hereto; and
 
or, if any of (i), (ii), (iii) or (iv), at such other address or facsimile
number as the applicable party may designate from time to time in a written
notice to the Company and the Administrative Agent.
 
(b) All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given (i) on
the date of receipt if delivered by hand or overnight courier service or sent by
telecopy, (ii) on the date of transmission if sent by electronic mail or through
the Internet or (iii) on the date five Business Days after dispatch by certified
or registered mail, in each case delivered, sent or mailed (properly addressed)
to such party as provided in this Section 10.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 10.01.
 
(c) Each  Borrower hereby agrees that, unless otherwise requested by the
Administrative Agent, it will provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to this Agreement, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any default or event of default under
this Agreement, (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit hereunder or (v) initiates or responds to legal process (all
such non-excluded information being referred to herein collectively as the
“Communications”) by transmitting the Communications in an electronic/soft
medium (provided such Communications contain any required signatures) in a
 
- 78 -

--------------------------------------------------------------------------------


format reasonably acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com (or such other e-mail address designated by the
Administrative Agent from time to time in a written notice to the Company).  The
Administrative Agent and each Lender hereby agrees that, notwithstanding any
other provision hereof, any Communication delivered by any Borrower pursuant to
this paragraph shall be deemed to have been delivered in accordance with this
Agreement.
 
(d) Each party hereto agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
IntraLinks or another relevant website, if any, to which each Lender  and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent) (the “Platform”).  Nothing in
this Section 10.01 shall prejudice the right of the Administrative Agent to make
the Communications available to the Lenders in any other manner specified in
this Agreement.
 
(e) Each Borrower hereby acknowledges that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to any Borrower or its securities) (each, a
“Public Lender”).  The Company hereby agrees that (i) Communications that are to
be made available on the Platform to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (ii) by marking
Communications “PUBLIC,” each Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Communications as either
publicly available information or not material information (although it may be
sensitive and proprietary) with respect to each Borrower or its securities for
purposes of United States Federal and state securities laws, (iii) all
Communications marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Lender,” and (iv) the Administrative
Agent shall be entitled to treat any Communications that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Lender.”
 
(f) Each Lender agrees that e-mail notice to it (at the address provided
pursuant to the next sentence and deemed delivered as provided in the next
paragraph) specifying that Communications have been posted to the Platform shall
constitute effective delivery of such Communications to such Lender for purposes
of this Agreement.  Each Lender agrees (i) to notify the Administrative Agent in
writing (including by electronic communication) from time to time to ensure that
the Administrative Agent has on record an effective e-mail address for such
Lender to which the foregoing notice may be sent by electronic transmission and
(ii) that the foregoing notice may be sent to such e-mail address.
 
- 79 -

--------------------------------------------------------------------------------


(g) Each party hereto agrees that any electronic communication referred to in
this Section 10.01 shall be deemed delivered upon the posting of a record of
such communication (properly addressed to such party at the e-mail address
provided to the Administrative Agent) as “sent” in the e-mail system of the
sending party or, in the case of any such communication to the Administrative
Agent, upon the posting of a record of such communication as “received” in the
e-mail system of the Administrative Agent; provided that if such communication
is not so received by the Administrative Agent during the normal business hours
of the Administrative Agent, such communication shall be deemed delivered at the
opening of business on the next Business Day for the Administrative Agent.
 
(h) Each party hereto acknowledges that (i) the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Communications and the Platform are provided “as is” and “as available,” (iii)
none of the Administrative Agent, its affiliates nor any of their respective
officers, directors, employees, agents, advisors or representatives
(collectively, the “Citigroup Parties”) warrants the adequacy, accuracy or
completeness of the Communications or the Platform, and each Citigroup Party
expressly disclaims liability for errors or omissions in any Communications or
the Platform, and (iv) no warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Citigroup Party in connection with
any Communications or the Platform.
 
SECTION 10.02. Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Borrowers herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the making by the Lenders
of the Loans, regardless of any investigation made by the Lenders or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or any Fee or any other amount payable under
this Agreement or any other Loan Document is outstanding and unpaid and so long
as the Commitments have not been terminated.
 
SECTION 10.03. Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Company and the Administrative Agent and when
the Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each Lender, and thereafter shall be binding
upon and inure to the benefit of the Borrowers, the Administrative Agent and
each Lender and their respective successors and assigns, except that the
Borrowers shall not have the right to assign rights hereunder or any interest
herein without the prior consent of all the Lenders.
 
- 80 -

--------------------------------------------------------------------------------


SECTION 10.04. Successors and Assigns.  (a)   Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the Borrowers, the Administrative Agent or the Lenders that
are contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
 
(b) Each Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) the Administrative Agent and, except in the case of an
assignment to a Lender or an Affiliate of such Lender, the Company, must give
their prior written consent to such assignment (which consent shall not be
unreasonably withheld and in the case of the Company, shall not be required
during the continuation of an Event of Default), (ii) each such assignment shall
be of a constant, and not a varying, percentage of all the assigning Lender’s
rights and obligations under this Agreement, (iii) the amount of the Commitment
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Acceptance with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 (or, if smaller,
such Lender’s remaining Commitment) and the amount of the Commitment of such
Lender remaining after such assignment shall not be less than $5,000,000 or
shall be zero, (iv) the parties to each such assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, and a
processing and recordation fee of $3,500 and (v) the assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.  Upon acceptance and recording pursuant to paragraph (e) of this
Section 10.04, from and after the effective date specified in each Assignment
and Acceptance, which effective date shall be at least five Business Days after
the execution thereof, (A) the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement and (B) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto (but shall continue to
be entitled to the benefits of Sections 2.13, 2.15, 2.19, 2.22 and 10.05, as
well as to any Fees accrued for its account hereunder and not yet
paid)).  Notwithstanding the foregoing, any Lender assigning its rights and
obligations under this Agreement may retain any Competitive Loans made by it
outstanding at such time, and in such case shall retain its rights hereunder in
respect of any Loans so retained until such Loans have been repaid in full in
accordance with this Agreement.
 
- 81 -

--------------------------------------------------------------------------------


(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, if any, and the outstanding balances of its Standby Loans and
Competitive Loans, if any, in each case without giving effect to assignments
thereof which have not become effective, are as set forth in such Assignment and
Acceptance, (ii) except as set forth in (i) above, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto or the financial condition of
the Company or any Subsidiary or the performance or observance by any Borrower
of any of its obligations under this Agreement, any other Loan Document or any
other instrument or document furnished pursuant hereto; (iii) such assignee
represents and warrants that it is legally authorized to enter into such
Assignment and Acceptance; (iv) such assignee confirms that it has received a
copy of this Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.04 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (v) such assignee will
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such assignee appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.
 
(d) The Administrative Agent shall maintain at one of its offices in The City of
New York a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive in the absence of manifest error and the Borrower,
the Administrative Agent and the Lenders may treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The
 
- 82 -

--------------------------------------------------------------------------------


Register shall be available for inspection by the Company and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
 
(e) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, an Administrative Questionnaire completed
in respect of the assignee (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b)
above and, if required, the written consent of the Company and the
Administrative Agent to such assignment, the Administrative Agent shall
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Lenders.
 
(f) Upon giving written notice to the Company, each Lender may without the
consent of the Company or the Administrative Agent sell participations to one or
more banks or other entities in all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other entities shall be entitled to the benefit
of the cost protection provisions contained in Sections 2.13, 2.15, 2.19 and
2.22 to the same extent as if they were Lenders and (iv) the Borrowers, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrowers relating to the Loans and to approve
any amendment, modification or waiver of any provision of this Agreement (other
than amendments, modifications or waivers decreasing any fees payable hereunder
or the amount of principal of or the rate at which interest is payable on the
Loans, extending any scheduled principal payment date or date fixed for the
payment of interest on the Loans or changing or extending the Commitments).
 
(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 10.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrowers furnished to such Lender
by or on behalf of the Borrowers; provided that, prior to any such disclosure of
information designated by the Company as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential
information.  It is understood that confidential information relating to the
 
- 83 -

--------------------------------------------------------------------------------


Borrowers would not ordinarily be provided in connection with assignments or
participations of Competitive Loans.
 
(h) Any Lender may at any time assign as security all or any portion of its
rights under this Agreement, including to a Federal Reserve Bank; provided that
no such assignment shall release a Lender from any of its obligations
hereunder.  In order to facilitate an assignment to a Federal Reserve Bank, the
applicable Borrower shall, at the request of the assigning Lender, duly execute
and deliver to the assigning Lender a promissory note or notes evidencing the
Loans made to such Borrower by the assigning Lender hereunder.
 
(i) The Borrowers shall not assign or delegate any of their rights or duties
hereunder, except as permitted by Section 6.03.
 
SECTION 10.05. Expenses; Indemnity.  (a)  Each Borrower agrees to pay all
reasonable and properly documented out-of-pocket expenses incurred by the
Administrative Agent in connection with the preparation of this Agreement and
the other Loan Documents or in connection with any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
hereby contemplated shall be consummated) or incurred by the Administrative
Agent or any Lender in connection with the enforcement or protection of their
rights in connection with this Agreement and the other Loan Documents or in
connection with the Loans made hereunder, including the reasonable fees, charges
and disbursements of Chadbourne & Parke LLP, counsel for the Administrative
Agent, and, in connection with any such amendment, modification or waiver or any
such enforcement or protection, the reasonable fees, charges and disbursements
of any other counsel for the Administrative Agent or any Lender.  Each Borrower
further agrees that it shall indemnify the Lenders from and hold them harmless
against any documentary taxes, assessments or charges made by any Governmental
Authority by reason of the execution and delivery of this Agreement or any of
the other Loan Documents.
 
(b) Each Borrower agrees to indemnify the Administrative Agent, each Lender, any
of their respective Affiliates that have made Loans as provided in
Section 2.02(b) and the respective directors, officers, employees and agents of
the foregoing persons (each such person being called an “Indemnitee”) against,
and to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or
 
- 84 -

--------------------------------------------------------------------------------


the consummation of the transactions contemplated thereby, (ii) the actual or
proposed use of the proceeds of the Loans, (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether commenced
by a Borrower, any of its Affiliates or any other person and whether or not any
Indemnitee is a party thereto or (iv) any actual or alleged presence or release
of Hazardous Materials on or from any property currently or formerly owned or
operated by the Borrower or its Subsidiaries, or any Environmental Liability
related in any way to the Borrower or its subsidiaries; provided that the
indemnity set forth in this Section 10.05(b) shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses either (x) are determined by a court of competent jurisdiction
by final and nonappealable judgment to have resulted primarily from the gross
negligence or willful misconduct of such Indemnitee or any of its Affiliates or
(y) resulted from the breach by such Indemnitee or any of its Affiliates of any
of such person’s agreements under this Agreement or any other Loan Document
(other than unintentional breaches that are corrected promptly after such
Indemnitee becomes aware that it is in breach).
 
(c) To the fullest extent permitted by applicable law, the Borrowers shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof.  No Indemnitee referred to in Section
10.05(b) shall be liable for any damages arising from the use by unintended or
unauthorized recipients of any information or other materials distributed by it
through telecommunications, electronic or other similar information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
 
(d) The provisions of this Section 10.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent or any Lender.  All amounts due under this
Section 10.05 shall be payable on written demand therefor.
 
SECTION 10.06. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender (and any of its Affiliates) is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender (or any of its Affiliates) to or for the credit or
 
- 85 -

--------------------------------------------------------------------------------


the account of any Borrower against any of and all the obligations of such
Borrower now or hereafter existing under this Agreement and other Loan Documents
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement or such other Loan Document and although such
obligations may be unmatured.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
 
SECTION 10.07. Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.
 
SECTION 10.08. Waivers: Amendment.  (a)  No failure or delay of the
Administrative Agent or any Lender in exercising any power or right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies which
they would otherwise have.  No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by any Borrower therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b)
below, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  No notice or demand on any
Borrower in any case shall entitle such Borrower to any other or further notice
or demand in similar or other circumstances.
 
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Company and the Required Lenders; provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date or date for the payment of any interest
on any Loan, or waive or excuse any such payment or any part thereof, or
decrease the rate of interest on any Loan, without the prior written consent of
each Lender affected thereby, (ii) change or extend the Commitment or decrease
the Commitment Fees of any Lender without the prior written consent of such
Lender, (iii) change Section 2.17 in a manner that would alter the pro rata
sharing of payments required thereby without the prior written consent of each
Lender, or (iv) amend or modify the provisions of Section 2.16, release the
Guarantor from its obligations under Article IX, or amend or modify the
provisions of this Section or the definition of “Required Lenders”, without the
prior written consent of each Lender; provided further that no such agreement
shall amend, modify or otherwise affect the rights or
 
- 86 -

--------------------------------------------------------------------------------


duties of the Administrative Agent hereunder without the prior written consent
of the Administrative Agent.
 
SECTION 10.09. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges which are treated as interest under applicable law (collectively the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender, shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by such
Lender in accordance with applicable law, the rate of interest payable on the
Loan of such Lender, together with all Charges payable to such Lender, shall be
limited to the Maximum Rate.
 
SECTION 10.10. Entire Agreement.  This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof.  Any previous agreement among the parties with respect to the
subject matter hereof is superseded by this Agreement and the other Loan
Documents.  Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.
 
SECTION 10.11. Waiver of Jury Trial.  Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any litigation directly or indirectly arising out of, under
or in connection with this Agreement or any of the other Loan Documents.  Each
party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement and the other Loan Documents, as applicable, by, among other
things, the mutual waivers and certifications in this Section 10.11.
 
SECTION 10.12. Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby.  The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
 
- 87 -

--------------------------------------------------------------------------------


SECTION 10.13. Judgment Currency.  (a)  The Borrowers’ obligations hereunder and
under the other Loan Documents to make payments in Dollars or in any Alternative
Currency (the “Obligation Currency”) shall not be discharged or satisfied by any
tender or recovery pursuant to any judgment expressed in or converted into any
currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent
or a Lender of the full amount of the Obligation Currency expressed to be
payable to the Administrative Agent or such Lender under this Agreement or the
other Loan Documents.  If, for the purpose of obtaining or enforcing judgment
against any Borrower or in any court or in any jurisdiction, it becomes
necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made at the Alternative Currency Equivalent or Dollar Equivalent, in the case of
any Alternative Currency or Dollars, and, in the case of other currencies, the
rate of exchange (as quoted by the Administrative Agent or if the Administrative
Agent does not quote a rate of exchange on such currency, by a known dealer in
such currency designated by the Administrative Agent) determined, in each case,
as of the date immediately preceding the day on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).
 
(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrower covenants and agrees to pay, or cause to be paid, as a separate
obligation and notwithstanding any judgment, such additional amounts, if any
(but in any event not a lesser amount), as may be necessary to ensure that the
amount paid in the Judgment Currency, when converted at the rate of exchange
prevailing on the date of payment, will produce the amount of the Obligation
Currency which could have been purchased with the amount of Judgment Currency
stipulated in the judgment or judicial award at the rate of exchange prevailing
on the Judgment Currency Conversion Date.
 
(c) For purposes of determining the Alternative Currency Equivalent or Dollar
Equivalent or rate of exchange for this Section, such amounts shall include any
premium and costs payable in connection with the purchase of the Obligation
Currency.
 
SECTION 10.14. Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 10.03.
 
- 88 -

--------------------------------------------------------------------------------


SECTION 10.15. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
 
SECTION 10.16. Jurisdiction: Consent to Service of Process.  (a)  Each Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against any Borrower or its properties in the courts of
any jurisdiction.
 
(b) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court.  Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.
 
(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01.  Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
 
SECTION 10.17. USA Patriot Act.  Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Lender to identify each Borrower in accordance with the Act.
 
SECTION 10.18. No Fiduciary Relationship.  The Borrowers agree that in
connection with all aspects of the transactions contemplated
 
- 89 -

--------------------------------------------------------------------------------


hereby and any communications in connection therewith, the Borrowers and their
Affiliates, on the one hand, and the Administrative Agent, the Lenders and their
respective Affiliates, on the other hand, will have a business relationship that
does not create, by implication or otherwise, any fiduciary duty on the part of
the Administrative Agent, the Lenders or their respective Affiliates, and no
such duty will be deemed to have arisen in connection with any such transactions
or communications.
 
SECTION 10.19. Confidentiality.  Each of the Administrative Agent and each
Lender agrees, for the benefit of the Company and each other Borrower, to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective party (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives) to
any swap or derivative or similar transaction under which payments are to be
made by reference  to the Borrower and its obligations, this Agreement or
payments hereunder, (iii) any rating agency, or (iv) the CUSIP Service Bureau or
any similar organization, (g) with the written consent of the Company or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrowers.
 
For purposes of this Section, “Information” means all information received from
the Company or any of its Subsidiaries relating to the Company or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Company or any of its
Subsidiaries, provided that, in the case of information received
 
- 90 -

--------------------------------------------------------------------------------


from the Company or any of its Subsidiaries after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 91 -

--------------------------------------------------------------------------------


[Signature Page to Harsco Corporation 364-Day Credit Agreement]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, all as of the date first above
written.
 

 
HARSCO CORPORATION
   
by:  Gary J. Findling
     
Title: Vice President & Treasurer
   

 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


[Signature Page to Harsco Corporation 364-Day Credit Agreement]
 



 

 
CITIBANK, N.A.,
as Administrative Agent
   
by: Kevin A. Ege
 
:
 
Title:  Vice President
   


 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


[Signature Page to Harsco Corporation 364-Day Credit Agreement]

 


 

 
BANCO BILBAO VIZCAYA ARGENTARIA S.A. – NEW YORK BRANCH, as a Lender
   
By:  Michael D’Anna
 
Title:  Vice President
                 
By:  Patricia Helman
     
Title:  Vice President
   

 
 
 
 
 
 
 

--------------------------------------------------------------------------------


[Signature Page to Harsco Corporation 364-Day Credit Agreement]




 

 
Citibank, N.A., as a Lender
   
By:     Peter Olnowich
       
Title: Vice President
                             

 
 
 
 
 

--------------------------------------------------------------------------------


[Signature Page to Harsco Corporation 364-Day Credit Agreement]

 



 

 
HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
   
By:  Colleen Glackin
     
Title:  Vice President
                           

 
 
 
 
 
 

 

--------------------------------------------------------------------------------


[Signature Page to Harsco Corporation 364-Day Credit Agreement]
 
 



 

 
ING BANK NV DUBLIN BRANCH, as a Lender
   
By: Emma Condon
     
Title: Vice President
             
By:  Aidan  Neill
     
Title:  Vice President
   

 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


[Signature Page to Harsco Corporation 364-Day Credit Agreement]
 



 

 
MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender
   
By:  Tracey E. Sawyer-Calhoun
     
Title:  Vice President
                           

 
 
 
 
 
 
 

--------------------------------------------------------------------------------


[Signature Page to Harsco Corporation 364-Day Credit Agreement]



 

 
PNC BANK NATIONAL ASSOCIATION, as a Lender
   
By:  Brian Vesey
     
Title:  Vice President
                           

 
 
 
 
 

--------------------------------------------------------------------------------


[Signature Page to Harsco Corporation 364-Day Credit Agreement]



 

 
SOCIETE GENERALE, as a Lender
   
By:  Anne-Marie Dumortier
     
Title:  Director
                           

 
 
 
 
 

--------------------------------------------------------------------------------


[Signature Page to Harsco Corporation 364-Day Credit Agreement]




 

 
SVENSKA HANDELSBANKEN AB, as a Lender
   
By:  Ana Engstrom
     
Title: Vice President
         
By:  Richard Johnson
         
Title:  Senior Vice President
   

 
 
 
 
 

--------------------------------------------------------------------------------


[Signature Page to Harsco Corporation 364-Day Credit Agreement]




 

 
THE ROYAL BANK OF SCOTLAND PLC, as a Lender
   
By:  L. Peter Yetman
     
Title:  Senior Vice President
                           

 
 
 
 
 
 
 

--------------------------------------------------------------------------------


[Signature Page to Harsco Corporation 364-Day Credit Agreement]






 

 
US BANK, N.A., as a Lender
   
By:  Kenneth R. Fieler
     
Title:  Assistant Vice President
                           


 
 
 
 

 

--------------------------------------------------------------------------------


Schedule 1.01
 


 
Administrative Agent’s Office
 
Citibank, N.A., as Administrative Agent
1615 Brett Rd
OPS 3
New Castle, Delaware 19720
Attention: Charles Huester
   Citigroup Global Loans
Telephone: 302-894-6010
Facsimile: 212-994-0961
Email: charles.huester@citi.com




Wire Instructions for Payments:


Bank Name: Citibank N.A.
ABA/Routing No.: 021000089
Account Name: Agency/Medium Term Finance
Account No.: 36852248
Reference: Harsco Corporation




 
 

--------------------------------------------------------------------------------


Schedule 2.01
 


 
Lenders; Commitments
 
Bank Name
Commitment
Citibank, N.A.
$29,000,000
The Royal Bank of Scotland plc
$29,000,000
ING Bank NV Dublin Branch
$24,500,000
HSBC Bank USA, National Association
$24,500,000
Banco Bilbao Viscaya Agentaria S.A. - New York Branch
$20,000,000
PNC Bank National Association
$20,000,000
Societe Generale
$20,000,000
Svenska Handelsbanken AB
$20,000,000
US Bank, N.A.
$20,000,000
Manufacturers and Traders Trust Company
$13,000,000
Total:
$220,000,000



 

 

 
G-105

--------------------------------------------------------------------------------

